 



Exhibit 10.1
LOAN AGREEMENT
($300,000,000 REVOLVING LOAN FACILITY)
dated as of April 4, 2007
AMONG
HCC INSURANCE HOLDINGS, INC.
as Borrower,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Co-Lead Arranger and as a Lender,
CITIBANK, N.A.,
as Co-Lead Arranger and Syndication Agent and as a Lender,
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Documentation Agent and as a Lender,
AND
THE OTHER LENDERS NOW OR HEREAFTER
PARTIES HERETO

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   1.   Definitions.     1  
 
  1.1   Certain Defined Terms     1  
 
  1.2   Miscellaneous     15  
 
                2.   Commitments and Loans     15  
 
  2.1   Loans     15  
 
  2.2   Terminations, Reductions or Increase of Commitments     17  
 
  2.3   Commitment Fees     17  
 
  2.4   Several Obligations     18  
 
  2.5   Notes     18  
 
  2.6   Use of Proceeds     18  
 
  2.7   Letters of Credit     18  
 
                3.   Borrowings, Payments, Prepayments and Interest Options    
22  
 
  3.1   Borrowings     22  
 
  3.2   Prepayments     22  
 
  3.3   Interest Options     23  
 
  3.4   Capital Adequacy     27  
 
  3.5   Limitation on Charges; Substitute Lenders; Non-Discrimination     27  
 
                4.   Payments; Pro Rata Treatment; Computations, Etc     28  
 
  4.1   Payments     28  
 
  4.2   Pro Rata Treatment     29  
 
  4.3   Certain Actions, Notices, Etc     30  
 
  4.4   Non-Receipt of Funds by Agent     30  
 
  4.5   Sharing of Payments, Etc     31  
 
                5.   Conditions Precedent.     31  
 
  5.1   Initial Loans and Letters of Credit     31  
 
  5.2   All Loans     33  
 
                6.   Representations and Warranties.     33  
 
  6.1   Organization     33  
 
  6.2   Financial Statements     34  
 
  6.3   Enforceable Obligations; Authorization     34  
 
  6.4   Other Debt     34  
 
  6.5   Litigation     34  
 
  6.6   Title     34  
 
  6.7   Taxes     34  
 
  6.8   Regulations U and X     35  
 
  6.9   Subsidiaries     35  
 
  6.10   No Untrue or Misleading Statements     35  
 
  6.11   ERISA     35  
 
  6.12   Investment Company Act     35  
 
  6.13   Solvency     35  
 
  6.14   Fiscal Year     35  
 
  6.15   Compliance     35  

ii



--------------------------------------------------------------------------------



 



                 
 
  6.16   Environmental Matters     36  
 
                7.   Affirmative Covenants     36  
 
  7.1   Taxes, Existence, Regulations, Property, Etc     36  
 
  7.2   Financial Statements and Information     37  
 
  7.3   Financial Tests     38  
 
  7.4   Inspection     38  
 
  7.5   Further Assurances     38  
 
  7.6   Books and Records     39  
 
  7.7   Insurance     39  
 
  7.8   Notice of Certain Matters     39  
 
  7.9   ERISA Information and Compliance     39  
 
                8.   Negative Covenants     40  
 
  8.1   Borrowed Money Indebtedness     40  
 
  8.2   Liens     41  
 
  8.3   Contingent Liabilities     43  
 
  8.4   Mergers and Consolidations     43  
 
  8.5   Redemption, Dividends and Distributions     43  
 
  8.6   Nature of Business     43  
 
  8.7   Transactions with Related Parties     44  
 
  8.8   Loans and Investments     44  
 
  8.9   Organizational Documents     44  
 
  8.10   Unfunded Liabilities     44  
 
  8.11   Intentionally Left Blank     44  
 
  8.12   Subsidiaries     44  
 
                9.   Defaults     44  
 
  9.1   Events of Default     44  
 
  9.2   Right of Setoff     47  
 
  9.3   Collateral Account     47  
 
  9.4   Preservation of Security for Unmatured Reimbursement Obligations     47
 
 
  9.5   Remedies Cumulative     48  
 
                10.   Agent     48  
 
  10.1   Appointment, Powers and Immunities     48  
 
  10.2   Reliance     49  
 
  10.3   Defaults     49  
 
  10.4   Material Written Notices     50  
 
  10.5   Rights as a Lender     50  
 
  10.6   Indemnification     50  
 
  10.7   Non-Reliance on Agent and Other Lenders     50  
 
  10.8   Failure to Act     51  
 
  10.9   Resignation or Removal of Agent     51  
 
  10.10   No Partnership     51  
 
  10.11   No Waiver     52  
 
  10.12   Documentation Agent and Syndication Agent     52  
 
                11.   Miscellaneous     52  

iii



--------------------------------------------------------------------------------



 



                 
 
  11.1   Waiver     52  
 
  11.2   Notices     52  
 
  11.3   Expenses, Etc     53  
 
  11.4   Indemnification     54  
 
  11.5   Amendments, Etc     54  
 
  11.6   Successors and Assigns     55  
 
  11.7   Limitation of Interest     57  
 
  11.8   Survival     58  
 
  11.9   Captions     58  
 
  11.10   Counterparts     58  
 
  11.11   Governing Law     58  
 
  11.12   Severability     58  
 
  11.13   Tax Forms     59  
 
  11.14   Venue     59  
 
  11.15   Jury Waiver     59  
 
  11.16   Conflicts Between This Agreement and the Other Loan Documents     59  
 
  11.17   Disclosure to Other Persons; Confidentiality     60  
 
  11.18   USA Patriot Act     60  
 
  11.19   Amendment and Restatement; Renewal Notes     61  

EXHIBITS
A — Request for Extension of Credit
B — Rate Designation Notice
C — Note
D — Assignment and Acceptance
E — Compliance Certificate
F — Subsidiaries as of the Effective Date
G — Existing Borrowed Money Indebtedness
H — Existing Liens
SCHEDULES
I – Commitments
II – Agency Subsidiaries
III – Insurance Company Subsidiaries

iv



--------------------------------------------------------------------------------



 



LOAN AGREEMENT
     THIS LOAN AGREEMENT is made and entered into as of April 4, 2007, by and
among HCC INSURANCE HOLDINGS, INC., a Delaware corporation (together with its
permitted successors, herein called the “Borrower”); each of the lenders which
is or may from time to time become a party hereto (individually, a “Lender” and,
collectively, the “Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells
Fargo”), a national banking association, as Administrative Agent for the Lenders
and Co-Lead Arranger (in such capacity, together with its successors in such
capacity, the “Agent”), CITIBANK, N.A., as Co-Lead Arranger and Syndication
Agent, and WACHOVIA BANK, NATIONAL ASSOCIATION, as Documentation Agent.
     The parties hereto agree as follows:
1. Definitions.
     1.1 Certain Defined Terms.
     Unless a particular term, word or phrase is otherwise defined or the
context otherwise requires, capitalized terms, words and phrases used herein or
in the Loan Documents (as hereinafter defined) have the following meanings (all
definitions that are defined in this Agreement in the singular have the same
meanings when used in the plural and vice versa):
     Accounts and General Intangibles shall have the respective meanings
assigned to them in the Uniform Commercial Code enacted in the State of Texas in
force on the Effective Date.
     Additional Interest means the aggregate of all amounts accrued or paid
pursuant to the Notes or any of the other Loan Documents (other than interest on
the Notes at the Stated Rate) which, under applicable laws, are or may be deemed
to constitute interest on the indebtedness evidenced by the Notes.
     Adjusted LIBOR means, with respect to each Interest Period applicable to a
LIBOR Borrowing, a rate per annum equal to the quotient, expressed as a
percentage, of (a) LIBOR with respect to such Interest Period divided by
(b) 1.0000 minus the Eurodollar Reserve Requirement in effect on the first day
of such Interest Period.
     Affiliate means any Person controlling, controlled by or under common
control with any other Person. For purposes of this definition, “control”
(including “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or otherwise.
     Agency Subsidiaries means the Subsidiaries listed on Schedule II hereto and
such other Subsidiaries which are not direct or indirect Subsidiaries of another
Agency Subsidiary or an Insurance Company Subsidiary and which are engaged
primarily in the same businesses as the entities listed on Schedule II hereto.

1



--------------------------------------------------------------------------------



 



     Agreement means this Loan Agreement, as it may from time to time be
amended, modified, restated or supplemented.
     Annual Financial Statements means the annual financial statements of a
Person, including all notes thereto, which statements shall include a balance
sheet as of the end of such fiscal year and an income statement and a statement
of cash flows for such fiscal year, all setting forth in comparative form the
corresponding figures from the previous fiscal year, all prepared in conformity
with GAAP or as applicable, statutory financial standards, in all material
respects, and accompanied by the unqualified opinion of independent certified
public accountants of recognized national standing, which shall state that such
financial statements present fairly in all material respects the financial
position of such Person and, if such Person has any Subsidiaries, its
consolidated Subsidiaries as of the date thereof and the results of its
operations for the period covered thereby in conformity with GAAP or, as
applicable, statutory financial standards.
     Applications means all applications and agreements for Letters of Credit,
or similar instruments or agreements, in Proper Form, now or hereafter executed
by any Person in connection with any Letter of Credit now or hereafter issued or
to be issued under the terms hereof at the request of any Person. To the extent
that any Application contains provisions granting liens or security interests
not granted in the Loan Agreement or contains events of default waivers, and
cure periods (or fails to provide cure periods as provided in the Loan
Agreement) which are more restrictive than those contained in the Loan
Agreement, the provisions of the Loan Agreement shall control.
     Assignment and Acceptance shall have the meaning ascribed to such term in
Section 11.6 hereof.
     Bankruptcy Code means the United States Bankruptcy Code, as amended, and
any successor statute.
     Base Rate means for any day a rate per annum equal to the lesser of (a) the
greater of (1) the Prime Rate for that day or (2) the Federal Funds Rate for
that day plus 1/2 of 1% or (b) the Ceiling Rate. If for any reason Agent shall
have determined (which determination shall create a rebuttable presumption as to
the accuracy thereof) that it is unable to ascertain the Federal Funds Rate for
any reason, including, without limitation, the inability or failure of Agent to
obtain sufficient quotations in accordance with the terms hereof (and in such
event, Agent shall furnish written evidence to Borrower showing how Agent made
such determination), the Base Rate shall, until the circumstances giving rise to
such inability no longer exist, be the lesser of (a) the Prime Rate or (b) the
Ceiling Rate.
     Base Rate Borrowing means that portion of the principal balance of the
Loans at any time bearing interest at the Base Rate.
     Borrowed Money Indebtedness means, with respect to any Person, without
duplication, (i) all obligations of such Person for borrowed money, (ii) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (iii) all obligations of such Person under conditional sale or
other title retention agreements relating to Property purchased by such Person,
(iv) all obligations of such Person issued or assumed as the deferred purchase
price of property or services (excluding obligations of such Person to creditors
for raw materials,

2



--------------------------------------------------------------------------------



 



inventory, services and supplies and deferred payments for services to employees
and former employees incurred in the ordinary course of such Person’s business),
(v) all capital lease obligations of such Person, (vi) all obligations of others
secured by any lien on property or assets owned or acquired by such Person,
whether or not the obligations secured thereby have been assumed, (vii) Interest
Rate Risk Indebtedness of such Person (to the extent treated as Indebtedness
under GAAP), (viii) all obligations of such Person in respect of outstanding
letters of credit issued for the account of such Person (whether or not drawn
and in the stated amount thereof), exclusive of letters of credit which are
fully secured by cash or marketable securities, (ix) that portion (if any) of
any convertible preferred or trust preferred securities issued by such Person
which is recognized by Standard & Poor’s as indebtedness and (x) all guarantees
of such Person of any of the foregoing.
     Business Day means any day other than a day on which commercial banks are
authorized or required to close in Houston, Texas, New York City, New York or
Denver, Colorado. A separate definition of “LIBOR Business Day” applies to LIBOR
Borrowings under this Agreement.
     Ceiling Rate means, on any day, the maximum nonusurious rate of interest
permitted for that day by whichever of applicable federal or Texas (or any
jurisdiction whose usury laws are deemed to apply to the Notes or any other Loan
Documents despite the intention and desire of the parties to apply the usury
laws of the State of Texas) laws permits the higher interest rate, stated as a
rate per annum. On each day, if any, that the Texas Finance Code establishes the
Ceiling Rate, the Ceiling Rate shall be the “weekly ceiling” (as defined in §303
of the Texas Finance Code) for that day. Agent may from time to time, as to
current and future balances, implement any other ceiling under the Texas Finance
Code by notice to Borrower, if and to the extent permitted by the Texas Finance
Code. Without notice to Borrower or any other person or entity, the Ceiling Rate
shall automatically fluctuate upward and downward as and in the amount by which
such maximum nonusurious rate of interest permitted by applicable law
fluctuates.
     Change of Control means a change resulting when any Unrelated Person or any
Unrelated Persons acting together which would constitute a Group together with
any Affiliates or Related Persons thereof (in each case also constituting
Unrelated Persons) shall at any time either (i) Beneficially Own more than 50%
of the aggregate voting power of all classes of Voting Stock of Borrower or
(ii) succeed in having sufficient of its or their nominees elected to the Board
of Directors of Borrower such that such nominees, when added to any existing
directors remaining on the Board of Directors of Borrower after such election
who is an Affiliate or Related Person of such Person or Group, shall constitute
a majority of the Board of Directors of Borrower. As used herein (a)
“Beneficially Own” means “beneficially own” as defined in Rule 13d-3 of the
Securities Exchange Act of 1934, as amended, or any successor provision thereto;
provided, however, that, for purposes of this definition, a Person shall not be
deemed to Beneficially Own securities tendered pursuant to a tender or exchange
offer made by or on behalf of such Person or any of such Person’s Affiliates
until such tendered securities are accepted for purchase or exchange; (b)
“Group” means a “group” for purposes of Section 13(d) of the Securities Exchange
Act of 1934, as amended; (c) “Unrelated Person” means at any time any Person
other than Borrower or any Subsidiary of Borrower and other than any trust for
any employee benefit plan of Borrower or any Subsidiary of Borrower; (d)
“Related Person” of any Person shall mean any other Person owning (1) 5% or more
of the outstanding common stock of such Person or (2) 5% or more of the Voting
Stock of such Person; and (e) “Voting Stock” of any Person shall

3



--------------------------------------------------------------------------------



 



mean capital stock of such Person which ordinarily has voting power for the
election of directors (or persons performing similar functions) of such Person,
whether at all times or only so long as no senior class of securities has such
voting power by reason of any contingency.
     Code means the Internal Revenue Code of 1986, as amended, as now or
hereafter in effect, together with all regulations, rulings and interpretations
thereof or thereunder by the Internal Revenue Service.
     Combined Ratio means, for any period, the sum of the Loss Ratio for such
period plus the Expense Ratio for such period, determined on a statutory
accounting basis.
     Commitment means, as to any Lender, the obligation, if any, of such Lender
to make Loans and incur or participate in Letter of Credit Liabilities in an
aggregate principal amount at any one time outstanding up to (but not exceeding)
the amount, if any, set forth on Schedule I hereto, or otherwise provided for in
an Assignment and Acceptance Agreement (as the same may be increased or reduced
from time to time pursuant to Section 2.2 hereof).
     Compliance Certificate shall have the meaning given to it in Section 7.2
hereof.
     Controlled Group means all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with Borrower, are treated as a single employer under
Section 414 of the Code.
     Corporation means any corporation, limited liability company, partnership,
joint venture, joint stock association, business trust and other business
entity.
     Cover for Letter of Credit Liabilities shall be effected by paying to Agent
immediately available funds, to be held by Agent in a collateral account
maintained by Agent at its Principal Office and collaterally assigned as
security for the financial accommodations extended pursuant to this Agreement
using documentation reasonably satisfactory to Agent, in the amount required by
any applicable provision hereof. Such amount shall be retained by Agent in such
collateral account until such time as the applicable Letter of Credit shall have
expired and the Reimbursement Obligations, if any, with respect thereto shall
have been fully satisfied or such Cover is no longer required by the terms of
this Agreement; provided, however, that at such time if a Default or Event of
Default has occurred and is continuing, Agent shall not be required to release
such amount in such collateral account until such Default or Event of Default
shall have been cured or waived.
     Debt to Capitalization Ratio means, as of the end of any fiscal quarter,
the ratio of (a) Indebtedness as of such date to (b) the sum of Indebtedness as
of such date plus Shareholder’s Equity as of such date.
     Default means an Event of Default or an event which with notice or lapse of
time or both would, unless cured or waived, become an Event of Default.
     Dollars and $ means lawful money of the United States of America.
     Effective Date means April 4, 2007.

4



--------------------------------------------------------------------------------



 



     Environmental Claim means any third party (including Governmental
Authorities and employees) action, lawsuit, claim or proceeding (including
claims or proceedings at common law or under the Occupational Safety and Health
Act or similar laws relating to safety of employees) which seeks to impose
liability for (i) noise; (ii) pollution or contamination of the air, surface
water, ground water or land or the clean-up of such pollution or contamination;
(iii) solid, gaseous or liquid waste generation, handling, treatment, storage,
disposal or transportation; (iv) exposure to Hazardous Substances; (v) the
safety or health of employees or (vi) the manufacture, processing, distribution
in commerce or use of Hazardous Substances. An “Environmental Claim” includes,
but is not limited to, a common law action, as well as a proceeding to issue,
modify or terminate an Environmental Permit, or to adopt or amend a regulation
to the extent that such a proceeding attempts to redress violations of an
applicable permit, license, or regulation as alleged by any Governmental
Authority.
     Environmental Liabilities includes all liabilities arising from any
Environmental Claim, Environmental Permit or Requirement of Environmental Law
under any theory of recovery, at law or in equity, and whether based on
negligence, strict liability or otherwise, including but not limited to:
remedial, removal, response, abatement, investigative, monitoring, personal
injury and damage to property or injuries to persons, and any other related
costs, expenses, losses, damages, penalties, fines, liabilities and obligations,
and all costs and expenses necessary to cause the issuance, reissuance or
renewal of any Environmental Permit including reasonable attorneys’ fees and
court costs.
     Environmental Permit means any permit, license, approval or other
authorization under any applicable Legal Requirement relating to pollution or
protection of health or the environment, including laws, regulations or other
requirements relating to emissions, discharges, releases or threatened releases
of pollutants, contaminants or hazardous substances or toxic materials or wastes
into ambient air, surface water, ground water or land, or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling of pollutants, contaminants or Hazardous Substances.
     ERISA means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and all rules, regulations, rulings and interpretations
adopted by the Internal Revenue Service or the U.S. Department of Labor
thereunder.
     Eurodollar Rate means for any day during an Interest Period for a LIBOR
Borrowing a rate per annum equal to the lesser of (a) the sum of (1) the
Adjusted LIBOR in effect on the first day of such Interest Period plus (2) the
Margin Percentage for LIBOR Borrowings from time to time in effect or (b) the
Ceiling Rate. Each Eurodollar Rate is subject to adjustments for reserves,
insurance assessments and other matters as provided for in Section 3.3 hereof.
     Eurodollar Reserve Requirement means, on any day, that percentage
(expressed as a decimal fraction and rounded, if necessary, to the next highest
one ten thousandth [.0001]) which is in effect on such day for determining all
reserve requirements (including, without limitation, basic, supplemental,
marginal and emergency reserves) applicable to “Eurocurrency liabilities,” as
currently defined in Regulation D. Each determination of the Eurodollar Reserve
Requirement by Agent shall create a rebuttable presumption as to the accuracy
thereof, and may be computed using any reasonable averaging and attribution
method.

5



--------------------------------------------------------------------------------



 



     Event of Default shall have the meaning assigned to it in Section 9 hereof.
     Expense Ratio means, for any period, the ratio of (a) Statutory Net
Operating Expenses for the 12 months ending on the last day of the immediately
preceding calendar quarter to (b) Statutory Net Written Premiums for the
12 months ending on the last day of the immediately preceding calendar quarter,
tested at the end of each calendar quarter.
     Federal Funds Rate means, for any day, a fluctuating interest rate per
annum equal for such day to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any such day which is a
Business Day, the average of the quotations for such day on such transactions
received by Agent from three Federal funds brokers of recognized standing
selected by Agent in its sole and absolute discretion.
     Foreign Subsidiaries means Subsidiaries which are organized under the laws
of a jurisdiction other than the United States of America, any State of the
United States or any political subdivision thereof.
     Funding Loss means, with respect to (a) Borrower’s payment of principal of
a LIBOR Borrowing on a day other than the last day of the applicable Interest
Period; (b) Borrower’s failure to borrow a LIBOR Borrowing on the date specified
by Borrower; (c) Borrower’s failure to make any prepayment of the Loans (other
than Base Rate Borrowings) on the date specified by Borrower, or (d) any
cessation of a Eurodollar Rate to apply to the Loans or any part thereof
pursuant to Section 3.3, in each case whether voluntary or involuntary, any
loss, expense, penalty, premium or liability actually incurred by any Lender
(including but not limited to any actual loss or reasonable expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
any Lender to fund or maintain a Loan), but excluding loss of margin or profit
for the period after such payment or failure to borrow or prepay and excluding
losses resulting from the gross negligence or willful misconduct of the
applicable Lender.
     GAAP means, as to a particular Person, such accounting practice as, in the
opinion of independent certified public accountants of recognized national
standing regularly retained by such Person, conforms at the time to generally
accepted accounting principles, consistently applied for all periods after the
Effective Date so as to present fairly the financial condition, and results of
operations and cash flows, of such Person. If any change in any accounting
principle or practice is required by the Financial Accounting Standards Board,
all reports and financial statements required hereunder may be prepared in
accordance with such change so long as Borrower provides to Agent such
disclosures of the impact of such change as Agent may reasonably require. No
such change in any accounting principle or practice shall, in itself, cause a
Default or Event of Default hereunder (but Borrower, Agent and Lenders shall
negotiate in good faith to replace any financial covenants hereunder to the
extent such financial covenants are affected by such change in accounting
principle or practice).
     Governmental Authority means any foreign governmental authority, the United
States of America, any State of the United States, and any political subdivision
of any of the foregoing,

6



--------------------------------------------------------------------------------



 



and any central bank, agency, department, commission, board, bureau, court or
other tribunal having jurisdiction over Agent, any Lender, any Obligor or their
respective Property.
     Guaranties means, collectively, (i) the Guaranties dated on or prior to the
date of hereof executed by each of the current Agency Subsidiaries of Borrower
which is not a Foreign Subsidiary in favor of Agent, for the benefit of Lenders,
and (ii) any and all other guaranties hereafter executed in favor of Agent, for
the benefit of Lenders, relating to the Obligations, as any of them may from
time to time be amended, modified, restated or supplemented.
     Hazardous Substance means petroleum products, and any hazardous or toxic
waste or substance defined or regulated as such from time to time by any law,
rule, regulation or order described in the definition of “Requirements of
Environmental Law”.
     Indebtedness means, for any Person, (i) all obligations of such Person for
Borrowed Money Indebtedness (or which has been incurred in connection with the
acquisition of property) and (ii) preferred stock having a mandatory redemption
prior to the maturity of the Revolving Loan Obligations.
     Index Debt means senior, unsecured, long-term indebtedness for borrowed
money of the Borrower that is not guaranteed by any other Person or subject to
any other credit enhancement.
     Insurance Company Subsidiaries means the Subsidiaries listed on
Schedule III hereto and such other Subsidiaries which are not direct or indirect
Subsidiaries of another Insurance Company Subsidiary or an Agency Subsidiary and
which are engaged primarily in the same businesses as the entities listed on
Schedule III hereto.
     Interest Expense means, for any Person, the sum of (i) all interest on
Indebtedness paid or due and payable (including the portion of rents payable
under capital leases allocable to interest) plus (ii) all debt discount and
expense amortized or required to be amortized during such period.
     Interest Options means the Base Rate and each Eurodollar Rate, and
“Interest Option” means any of them.
     Interest Payment Dates means (a) for Base Rate Borrowings, June 30, 2007
and the last Business Day of each March, June, September and December thereafter
prior to the Revolving Loan Maturity Date, and the Revolving Loan Maturity Date
and (b) for LIBOR Borrowings, the end of the applicable Interest Period (and if
such Interest Period exceeds three months’ duration, quarterly, commencing on
the first quarterly anniversary of the first day of such Interest Period), and
the Revolving Loan Maturity Date.
     Interest Period means, for each LIBOR Borrowing, a period commencing on the
date such LIBOR Borrowing began and ending on the numerically corresponding day
which is, subject to availability as set forth in Section 3.3(c)(iii), 1, 2, 3,
6 or 12 months thereafter, as Borrower shall elect in accordance herewith;
provided, (1) unless Agent shall otherwise consent, no Interest Period with
respect to a LIBOR Borrowing shall commence on a date earlier than three
(3) Business Days after this Agreement shall have been fully executed; (2) any
Interest Period with respect to a LIBOR Borrowing which would otherwise end on a
day which is not a LIBOR Business Day shall be extended to the next succeeding
LIBOR Business Day, unless

7



--------------------------------------------------------------------------------



 



such LIBOR Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding LIBOR Business Day; (3) any
Interest Period with respect to a LIBOR Borrowing which begins on the last LIBOR
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last LIBOR Business Day of the appropriate calendar month;
(4) no Interest Period for a Loan shall ever extend beyond the Revolving Loan
Maturity Date, and (5) Interest Periods shall be selected by Borrower in such a
manner that the Interest Period with respect to any portion of the Loans which
shall become due shall not extend beyond such due date.
     Interest Rate Risk Agreement means an interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement or similar
arrangement entered into by Borrower for the purpose of reducing Borrower’s
exposure to interest rate fluctuations and not for speculative purposes,
approved in writing by Agent (such approval not to be unreasonably withheld), as
it may from time to time be amended, modified, restated or supplemented.
     Interest Rate Risk Indebtedness means all obligations and Indebtedness of
Borrower with respect to the program for the hedging of interest rate risk
provided for in any Interest Rate Risk Agreement.
     Investment means the purchase or other acquisition of any securities or
Indebtedness of, or the making of any loan, advance, transfer of Property (other
than transfers in the ordinary course of business) or capital contribution to,
or the incurring of any liability (other than trade accounts payable arising in
the ordinary course of business), contingently or otherwise, in respect of the
Indebtedness of, any Person; provided, however, that the purchase by Borrower or
any of its Subsidiaries of any Indebtedness of Borrower or any of its
Subsidiaries for the purpose of retiring such Indebtedness shall not be deemed
to be an Investment.
     Issuer means the issuer (or, where applicable, each issuer) of a Letter of
Credit under this Agreement.
     Legal Requirement means any law, statute, ordinance, decree, requirement,
order, judgment, rule, or regulation (or interpretation of any of the foregoing)
of, and the terms of any license or permit issued by, any Governmental
Authority, whether presently existing or arising in the future.
     Letter of Credit shall have the meaning assigned to such term in
Section 2.7 hereof.
     Letter of Credit Liabilities means, at any time and in respect of any
Letter of Credit, the sum of (i) the amount available for drawings under such
Letter of Credit plus (ii) the aggregate unpaid amount of all Reimbursement
Obligations at the time due and payable in respect of previous drawings made
under such Letter of Credit.
     LIBOR means, for each Interest Period for any LIBOR Borrowing, the rate per
annum (rounded upwards, if necessary, to the nearest 1/100th of 1%) which is
identified and normally published by Bloomberg Professional Service Page BBRAM1
as the offered rate for loans in United States dollars for the applicable
Interest Period under the caption British Bankers Association LIBOR Rates (or if
such Bloomberg Page shall not be available, any successor or

8



--------------------------------------------------------------------------------



 



similar service as may be selected by Agent and Borrower as the London interbank
rate for deposits in United States dollars) as of 11:00 London time (or as soon
thereafter as practicable) on the day two LIBOR Business Days prior to the first
day of such Interest Period comparable to such Interest Period and in an amount
comparable to the principal amount of the LIBOR Borrowing to which such Interest
Period relates. If none of such Bloomberg nor any successor or similar service
is available, then “LIBOR” shall mean, with respect to any Interest Period for
any applicable LIBOR Borrowing, the rate of interest per annum, rounded upwards,
if necessary, to the nearest 1/100th of 1%, quoted by Agent at or before 11:00
London time (or as soon thereafter as practicable), on the date two LIBOR
Business Days before the first day of such Interest Period, to be the arithmetic
average of the prevailing rates per annum at the time of determination and in
accordance with the then existing practice in the applicable market, for the
offering to Agent by one or more prime banks selected by Agent in its sole
discretion, in the London interbank market, of deposits in United States dollars
for delivery on the first day of such Interest Period and having a maturity
equal to the length of such Interest Period and in an amount equal (or as nearly
equal as may be) to the LIBOR Borrowing to which such Interest Period relates.
Each determination by Agent of LIBOR shall create a rebuttable presumption as to
the accuracy thereof, and may be computed using any reasonable averaging and
attribution method.
     LIBOR Borrowing means each portion of the principal balance of the Loans at
any time bearing interest at a Eurodollar Rate.
     LIBOR Business Day means a Business Day on which transactions in United
States dollar deposits between lenders may be carried on in the London interbank
market.
     Lien means any mortgage, pledge, charge, encumbrance, security interest,
collateral assignment or other lien or restriction of any kind, whether based on
common law, constitutional provision, statute or contract, and shall include
reservations, exceptions, encroachments, easements, rights of way, covenants,
conditions, restrictions and other title exceptions.
     Loans means the loans provided for by Section 2.1 hereof.
     Loan Documents means, collectively, this Agreement, the Guaranties, the
Notes, all Applications, the Notice of Entire Agreement, all instruments,
certificates and agreements now or hereafter executed or delivered by any
Obligor to Agent or any Lender pursuant to any of the foregoing or in connection
with the Obligations or any commitment regarding the Obligations, and all
amendments, modifications, renewals, extensions, increases and rearrangements
of, and substitutions for, any of the foregoing.
     Loss and Loss Adjustment Expenses means the total of all claims incurred by
an insurance or reinsurance company under a policy or policies, whether paid or
unpaid (including a provision for claims that have occurred but have not yet
been reported to the insurer or reinsurer) and the total expense of settling
claims, including legal and other fees and the portion of general expense
allocated to claim settlement costs, as determined in accordance with statutory
accounting standards.
     Loss Ratio means, for any period, the ratio of (a) the sum of Loss and Loss
Adjustment Expenses for the 12 months ending on the last day of the immediately
preceding calendar quarter

9



--------------------------------------------------------------------------------



 



to (b) Net Earned Premiums for the 12 months ending on the last day of the
immediately preceding calendar quarter, tested at the end of each calendar
quarter.
     Majority Lenders means two or more Lenders having greater than 51% of the
Commitments or, if the Commitments are terminated, two or more Lenders having
greater than 51% of the outstanding Obligations.
     Margin Percentage means, on any day, the applicable per annum percentage
set forth at the appropriate intersection in the table shown below, based upon
the ratings by S&P applicable on such date to the Index Debt:

                  Index Debt   Margin Percentage   Margin Percentage Rating  
For LIBOR Borrowings   For Commitment Fees
A+ or higher
    0.15       0.075  
A or higher, but less than A+
    0.25       0.10  
A- or higher, but less than A
    0.30       0.125  
BBB+ or higher, but less than A-
    0.405       0.125  
BBB or lower
    0.50       0.15  

For purposes of the foregoing, (i) if S&P shall not have in effect a rating for
the Index Debt (other than by reason of the circumstances referred to in the
last sentence of this definition), then S&P shall be deemed to have established
a rating of BBB or lower and (ii) if the ratings established or deemed to have
been established by S&P for the Index Debt shall be changed (other than as a
result of a change in the rating system of S&P), such change shall be effective
as of the date on which it is first announced by S&P, irrespective of when
notice of such change shall have been furnished by the Borrower to the Agent and
the Lenders pursuant to this Agreement or otherwise. Each change in the Margin
Percentage shall apply during the period commencing on the effective date of
such change and ending on the date immediately preceding the effective date of
the next such change. If the rating system of S&P shall change, or if S&P shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from S&P
and, pending the effectiveness of any such amendment, the Margin Percentage
shall be determined by reference to the rating most recently in effect prior to
such change or cessation.
     Material Adverse Effect means relative to any occurrence of whatever nature
(including any adverse determination in any litigation, arbitration or
governmental investigation or proceeding), resulting in (i) a material adverse
effect on the financial condition, business, operations, or assets of Borrower
and its Subsidiaries, on a consolidated basis, from those reflected in the
financial statements furnished to Agent referred to in Section 6.2 hereof or
from

10



--------------------------------------------------------------------------------



 



the facts represented or warranted in this Agreement or any other Loan Document,
(ii) a material impairment of the ability of Borrower and its Subsidiaries, on a
consolidated basis, to perform their obligations under the Loan Documents or
(iii) a material impairment of the validity or enforceability of the Loan
Documents the result of which is a material adverse effect on the ability of
Lenders to collect the Obligations when due.
     Material Subsidiaries means the Insurance Company Subsidiaries and the
Agency Subsidiaries.
     Net Earned Premiums means the portion of Net Written Premiums during or
prior to a given period which is actually earned during such period, as
determined in accordance with statutory accounting standards.
     Net Written Premiums means the total of all premiums received or to be
received for insurance underwritten and reinsurance assumed during a given
period less the total premium paid or to be paid for reinsurance ceded to others
during such period, as determined in accordance with statutory accounting
standards.
     Notes means the promissory notes of Borrower evidencing the Loans, in the
form of Exhibit C hereto, together with all renewals, extensions, modifications,
amendments, increases and/or and replacements thereof and substitutions
therefor.
     Notice of Entire Agreement means a notice of entire agreement, in Proper
Form, executed by Borrower and Agent, as the same may from time to time be
amended, modified, supplemented or restated.
     Obligations means, as at any date of determination thereof, the sum of the
following: (i) the aggregate principal amount of Loans outstanding hereunder on
such date, plus (ii) the aggregate amount of the outstanding Letter of Credit
Liabilities hereunder on such date, plus (iii) all other outstanding
liabilities, obligations and indebtedness of any Obligor under any Loan Document
on such date.
     Obligors means Borrower, the Insurance Company Subsidiaries and each Agency
Subsidiary of Borrower which is a party to any Guaranty.
     Organizational Documents means, with respect to a corporation, the
certificate of incorporation, articles of incorporation and bylaws of such
corporation; with respect to a partnership, the partnership agreement
establishing such partnership and with respect to a trust, the instrument
establishing such trust; in each case including any and all modifications
thereof as of the date of the Loan Document referring to such Organizational
Document and any and all future modifications thereof.
     Past Due Rate means, on any day, a rate per annum equal to the lesser of
(i) the Ceiling Rate for that day or (ii) the Base Rate plus three percent (3%).
     PBGC means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

11



--------------------------------------------------------------------------------



 



     Permitted Dividends means (i) dividends or distributions by a Subsidiary of
Borrower to Borrower (or to another Subsidiary of Borrower) or redemption by a
Subsidiary of any of its stock held by Borrower (or by another Subsidiary of
Borrower), (ii) dividends paid in stock and stock splits and (iii) so long as no
Default or Event of Default shall have occurred and be continuing (or would
result therefrom), dividends or distributions by Borrower not exceeding, in the
aggregate in any applicable fiscal year, the greater of (x) $100,000,000 or
(y) 33% of the net income of Borrower for the immediately preceding fiscal year.
     Permitted Investment means Investments permitted under the terms of Section
8.8 hereof.
     Permitted Liens means Liens permitted under the provisions of Section 8.2
hereof.
     Person means any individual, Corporation, trust, unincorporated
organization, Governmental Authority or any other form of entity.
     Plan means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
and is either (a) maintained by Borrower or any member of the Controlled Group
for employees of Borrower or any member of the Controlled Group or
(b) maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
Borrower or any member of the Controlled Group is then making or accruing an
obligation to make contributions or has within the preceding five plan years
made contributions.
     Prime Rate means, on any day, the prime rate for that day as determined
from time to time by Wells Fargo at its principal office in Denver, Colorado.
The Prime Rate is a reference rate and does not necessarily represent the lowest
or best rate or a favored rate, and Wells Fargo, Agent and each Lender disclaims
any statement, representation or warranty to the contrary. Wells Fargo, Agent or
any Lender may make commercial loans or other loans at rates of interest at,
above or below the Prime Rate.
     Principal Office means 1700 Lincoln Ave., MAC C7300-034, Denver, Colorado
80203.
     Proper Form means in form reasonably satisfactory to Agent.
     Property means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.
     Quarterly Dates means the last Business Day of each March, June, September
and December.
     Quarterly Financial Statements means the quarterly financial statements of
a Person, which statements shall include a balance sheet as of the end of such
fiscal quarter, an income statement for the period ended on such fiscal quarter
and for the fiscal year to date and a statement of cash flows for the fiscal
year to date, subject to normal year-end adjustments, prepared in accordance
with GAAP or as applicable, statutory financial standards, in all material
respects except that such statements are condensed and exclude detailed footnote
disclosures and certified by the chief financial officer or other authorized
officer of such Person as fairly presenting, in all material respects, the
financial position of such person as of such date.

12



--------------------------------------------------------------------------------



 



     Rate Designation Date means that Business Day which is (a) in the case of
Base Rate Borrowings, 11:00 a.m., Houston, Texas time, on the date of such
borrowing and (b) in the case of LIBOR Borrowings, 11:00 a.m., Houston, Texas
time, on the date three LIBOR Business Days preceding the first day of any
proposed Interest Period.
     Rate Designation Notice means a written notice substantially in the form of
Exhibit B.
     Regulation D means Regulation D of the Board of Governors of the Federal
Reserve System from time to time in effect and includes any successor or other
regulation relating to reserve requirements applicable to member banks of the
Federal Reserve System.
     Regulatory Change means with respect to any Lender, any change on or after
the date of this Agreement in any Legal Requirement (including, without
limitation, Regulation D) or the adoption or making on or after such date of any
interpretation, directive or request applying to a class of lenders including
such Lender under any Legal Requirements (whether or not having the force of
law) by any Governmental Authority.
     Reimbursement Obligations means, as at any date, the obligations of
Borrower then outstanding, or which may thereafter arise, in respect of Letters
of Credit under this Agreement, to reimburse the applicable Issuers for the
amount paid by such Issuers in respect of any drawing under such Letters of
Credit, which obligations shall at all times be payable in Dollars
notwithstanding any such Letter of Credit being payable in a currency other than
Dollars.
     Request for Extension of Credit means a request for extension of credit
duly executed by the chief executive officer, president, chief financial
officer, any vice president or treasurer of Borrower or any other officer of
Borrower duly authorized in writing by Borrower, appropriately completed and
substantially in the form of Exhibit A attached hereto.
     Requirements of Environmental Law means all requirements imposed by any law
(including for example and without limitation The Resource Conservation and
Recovery Act and The Comprehensive Environmental Response, Compensation, and
Liability Act), rule, regulation, or order of any federal, state or local
executive, legislative, judicial, regulatory or administrative agency, board or
authority in effect at the applicable time which relate to (i) noise;
(ii) pollution, protection or clean-up of the air, surface water, ground water
or land; (iii) solid, gaseous or liquid waste generation, treatment, storage,
disposal or transportation; (iv) exposure to Hazardous Substances; (v) the
safety or health of employees or (vi) regulation of the manufacture, processing,
distribution in commerce, use, discharge or storage of Hazardous Substances.
     Revolving Loan shall mean a Loan made pursuant to Section 2.1(a) hereof.
     Revolving Loan Availability Period means, for each Revolving Loan Lender,
the period from and including the Effective Date to (but not including) the
Revolving Loan Termination Date.
     Revolving Loan Commitment Percentage means, as to any Revolving Loan
Lender, the percentage equivalent of a fraction the numerator of which is the
amount of such Lender’s

13



--------------------------------------------------------------------------------



 



Commitment (or if the Commitments have terminated, such Lender’s outstanding
Loans) and the denominator of which is the aggregate amount of the Commitments
of all Lenders (or if the Commitments have terminated, the aggregate amount of
all Loans).
     Revolving Loan Lender means each Lender with (i) prior to the Revolving
Loan Termination Date, a Commitment and (ii) on and after the Revolving Loan
Termination Date, any outstanding Revolving Loan Obligations.
     Revolving Loan Maturity Date means the maturity of the Notes, December 19,
2011.
     Revolving Loan Obligations means, as at any date of determination thereof,
the sum of the following (determined without duplication): (i) the aggregate
principal amount of Loans outstanding hereunder plus (ii) the aggregate amount
of the Letter of Credit Liabilities hereunder.
     Revolving Loan Termination Date means the earlier of (a) the Revolving Loan
Maturity Date or (b) the date specified by Agent in accordance with Section 9.1
hereof.
     S&P means Standard & Poor’s.
     Secretary’s Certificate means a certificate, in Proper Form, of the
Secretary or an Assistant Secretary of a corporation as to (a) the resolutions
of the Board of Directors of such corporation authorizing the execution,
delivery and performance of the documents to be executed by such corporation;
(b) the incumbency and signature of the officer of such corporation executing
such documents on behalf of such corporation, and (c) the Organizational
Documents of such corporation.
     Shareholders’ Equity means the consolidated shareholders’ equity of
Borrower and its Subsidiaries determined in accordance with GAAP.
     Stated Rate means the effective weighted per annum rate of interest
applicable to the Loans; provided, that if on any day such rate shall exceed the
Ceiling Rate for that day, the Stated Rate shall be fixed at the Ceiling Rate on
that day and on each day thereafter until the total amount of interest accrued
at the Stated Rate on the unpaid principal balances of the Notes plus the
Additional Interest equals the total amount of interest which would have accrued
if there had been no Ceiling Rate. Without notice to Borrower or any other
Person, the Stated Rate shall automatically fluctuate upward and downward in
accordance with the provisions of this definition.
     Statutory Net Operating Expenses means statutory policy acquisition costs
and other underwriting expense, net of miscellaneous income or loss, including
equity in earnings (loss) of Subsidiaries for the period of time in question, as
determined in accordance with statutory accounting standards.
     Statutory Net Written Premiums means the total of all premiums received or
to be received for insurance underwritten and reinsurance assumed during a given
period less the total premium paid or to be paid for reinsurance ceded to others
during such period, as determined in accordance with statutory accounting
standards.

14



--------------------------------------------------------------------------------



 



     Subsidiary means, as to a particular parent Corporation, any Corporation of
which more than 50% of the indicia of equity rights (whether outstanding capital
stock or otherwise) is at the time directly or indirectly owned by, such parent
Corporation.
     Swing Loan shall mean a Loan made pursuant to Section 2.1(b) hereof.
     Swing Loan Availability Period shall mean the period from and including the
Effective Date to (but not including) the Revolving Loan Termination Date.
     Swing Note shall mean that certain promissory note dated as of November 24,
2004 in the original principal amount of $20,000,000 executed by Borrower
payable to the order of Wells Fargo.
     Taxes shall have the meaning ascribed to it in Section 4.1(d).
     Unfunded Liabilities means, with respect to any Plan, at any time, the
amount (if any) by which (a) the present value of all benefits under such Plan
exceeds (b) the fair market value of all Plan assets allocable to such benefits,
all determined as of the then most recent actuarial valuation report for such
Plan, but only to the extent that such excess represents a potential liability
of any member of the Controlled Group to the PBGC or a Plan under Title IV of
ERISA. With respect to multi-employer Plans, the term “Unfunded Liabilities”
shall also include asserted withdrawal liability under Section 4201 of ERISA to
all multi-employer Plans to which Borrower or any member of a Controlled Group
for employees of Borrower contributes.
     1.2 Miscellaneous. The words “hereof,” “herein,” and “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not any particular provision of this Agreement. The term “annualized”
as used herein shall mean the multiplication of the applicable amount for any
given period by a fraction, the numerator of which is 365 and the denominator of
which is the number of days elapsed in such period.
2. Commitments and Loans.
     2.1 Loans. Each Revolving Loan Lender severally agrees, subject to all of
the terms and conditions of this Agreement (including, without limitation,
Sections 5.1 and 5.2 hereof), to make Loans as follows:
     (a) Revolving Loans. From time to time on or after the Effective Date and
during the Revolving Loan Availability Period, each Revolving Loan Lender shall
make loans under this Section 2.1(a) to Borrower in an aggregate principal
amount at any one time outstanding (including its Revolving Loan Commitment
Percentage of all Letter of Credit Liabilities at such time) up to but not
exceeding such Revolving Loan Lender’s Commitment. Subject to the conditions in
this Agreement, any such Loan repaid prior to the Revolving Loan Termination
Date may be reborrowed pursuant to the terms of this Agreement; provided, that
any and all such Loans shall be due and payable in full at the end of the
Revolving Loan Availability Period. Borrower, Agent and the Revolving Loan
Lenders agree pursuant to Chapter 346 (“Chapter 346”) of the Texas Finance Code,
that Chapter 346 (which relates to open-end line of credit revolving loan
accounts) shall not apply to this Agreement, the Notes or any Revolving Loan
Obligation and that neither the Notes nor any Revolving Loan Obligation shall be
governed by

15



--------------------------------------------------------------------------------



 



Chapter 346 or subject to its provisions in any manner whatsoever. The aggregate
of all Loans to be made by the Revolving Loan Lenders in connection with a
particular borrowing shall be equal to $500,000 or an integral multiple of
$100,000 in excess thereof.
     (b) Swing Loans. Subject to all of the terms and conditions of this
Agreement (including, without limitation, Section 5.1 and 5.2 hereof), from time
to time on or after the Effective Date and during the Swing Loan Availability
Period, Wells Fargo shall make loans under this Section 2.1(b) to Borrower in an
aggregate principal amount at any one time outstanding up to but not exceeding
$20,000,000. Swing Loans shall constitute “Loans” for all purposes hereunder,
except that such Swing Loans shall not be considered a utilization of the
Commitment of Wells Fargo or any other Revolving Loan Lender for purposes of
calculating commitment fees hereunder. Notwithstanding the foregoing sentence,
the aggregate amount of all Loans (including, without limitation, all Swing
Loans) plus all Letter of Credit Liabilities shall not at any time exceed the
then-current aggregate amount of the Commitments. Subject to the conditions in
this Agreement, any Swing Loan repaid prior to the Revolving Loan Termination
Date may be reborrowed pursuant to the terms of this Agreement; provided, that
any and all such Swing Loans shall be due and payable in full at the end of the
Swing Loan Availability Period. At any time, upon the request of Wells Fargo,
each Revolving Loan Lender (other than Wells Fargo) shall, on the first Business
Day after such request is made, purchase a participating interest in any one or
more Swing Loans made in accordance with the first sentence of this
Section 2.1(b) in an amount equal to its Revolving Loan Commitment Percentage of
such Swing Loans. Each Revolving Loan Lender will immediately transfer to Wells
Fargo, in immediately available funds, the amount of its participation.
Whenever, at any time after Wells Fargo has received from any Revolving Loan
Lender such Revolving Loan Lender’s participation in a Swing Loan, Wells Fargo
receives payment on account thereof, Wells Fargo will distribute to such
Revolving Loan Lender its participating interest in such amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Revolving Loan Lender’s participating interest was outstanding and
funded); provided, however, that in the event that such payment received by
Wells Fargo is required to be returned, such Revolving Loan Lender will return
to Wells Fargo any portion thereof previously distributed by Wells Fargo to it.
Each Revolving Loan Lender’s obligation to purchase such participating interests
shall be absolute and unconditional and shall not be affected by any
circumstance, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense of other right which such Revolving Loan Lender or any other
Person may have against Wells Fargo or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of a Default or Event of Default
or the termination of any Commitment; (iii) any adverse change in the condition
(financial or otherwise) of any Obligor or any other Revolving Loan Lender;
(iv) any breach of this Agreement or any other Loan Document by any Obligor or
any other Revolving Loan Lender, or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing. Each Swing
Loan, once so participated, shall cease to be a Swing Loan for the purposes of
this Agreement, but shall be a Revolving Loan. Borrower, Agent and the Revolving
Loan Lenders agree pursuant to Chapter 346, that Chapter 346 shall not apply to
the Swing Note or any Swing Loan and that neither the Swing Note nor any Swing
Loan shall be governed by Chapter 346 or subject to its provisions in any manner
whatsoever. Each Swing Loan shall be in an amount equal to $100,000 or a
multiple thereof.

16



--------------------------------------------------------------------------------



 



     2.2 Terminations, Reductions or Increase of Commitments.
     (a) Optional. Borrower shall have the right to terminate or reduce the
unused portion of the Commitments at any time or from time to time, provided
that (i) Borrower shall give notice of each such termination or reduction to
Agent as provided in Section 4.3 hereof and (ii) each such partial reduction as
to any Commitment shall be in an integral multiple of $5,000,000. No termination
or reduction of the Commitments may be reinstated without the written approval
of Agent and the Lenders.
     (b) Optional Increase. At any time after the date hereof and so long as no
Default or Event of Default shall have occurred which is continuing, Borrower
shall have the right to increase the Commitments by an amount not exceeding
$400,000,000, in the aggregate, provided that (i) the Borrower shall give notice
of each such increase to the Agent as provided in Section 4.3 hereof, (ii) no
Lender shall be required to increase its Commitment unless it shall have
expressly agreed to such increase in writing (but otherwise, no notice to or
consent by any Lender shall be required, notwithstanding anything to the
contrary set forth in Section 11.5 hereof), (iii) the addition of new Lenders
shall be subject to the terms and provisions of Section 11.6 hereof as if such
new Lenders were acquiring an interest in the Revolving Loans by assignment from
an existing Lender (to the extent applicable, i.e. required approvals, minimum
amounts, execution of new Notes and the like), (iv) the Borrower shall execute
and deliver such additional or replacement Notes and such other documentation
(including evidence of proper authorization) as may be reasonably requested by
the Agent, any new Lenders or any Lender which is increasing its Commitment,
(v) the pro rata participation interests of the Lenders in the Letter of Credit
Liabilities                     , and (vi) each such increase shall be in an
aggregate amount of at least $25,000,000. If the Borrower shall terminate or
reduce the Commitments pursuant to Section 2.2(a) hereof, it shall have no
further right to increase the Commitments pursuant to this Section. Borrower
shall be required to pay (or to reimburse each applicable Lender for) any
breakage costs incurred by any Lender in connection with the need to reallocate
existing Revolving Loans among the Lenders following any increase in the
Commitments pursuant to this provision.
     2.3 Commitment Fees.
     (a) Borrower shall pay to Agent for the account of each Revolving Loan
Lender revolving loan commitment fees for the period from the Effective Date to
and including the Revolving Loan Termination Date at a per annum rate equal to
the Margin Percentage for Commitment Fees. Such revolving loan commitment fees
shall be computed (on the basis of the actual number of days elapsed in a year
composed of 365 or 366 days, as the case may be) on each day and shall be based
on the excess of (x) the aggregate amount of each Revolving Loan Lender’s
Commitment for such day over (y) the sum of (i) the aggregate unpaid principal
balance of such Lender’s Note (excluding any Swing Loans) on such day plus
(ii) the aggregate Letter of Credit Liabilities as to such Lender for such day.
Accrued revolving loan commitment fees under this provision shall be payable in
arrears on the Quarterly Dates prior to the Revolving Loan Termination Date and
on the Revolving Loan Termination Date.
     (b) All past due fees payable under this Section shall bear interest at the
Past Due Rate.

17



--------------------------------------------------------------------------------



 



     2.4 Several Obligations. The failure of any Lender to make any Loan to be
made by it on the date specified therefor shall not relieve any other Lender of
its obligation to make its Loan on such date, but neither Agent nor any Lender
shall be responsible or liable for the failure of any other Lender to make a
Loan to be made by such other Lender or to participate in, or co-issue, any
Letter of Credit. Notwithstanding anything contained herein to the contrary,
(a) no Lender shall be required to make or maintain Loans at any time
outstanding if, as a result, the total Revolving Loan Obligations held by such
Lender shall exceed the lesser of (1) such Lender’s Revolving Loan Commitment
Percentage of all Revolving Loan Obligations and (2) such Lender’s Revolving
Loan Commitment Percentage of the aggregate of the Commitments and (b) if a
Lender fails to make a Loan as and when required hereunder, then upon each
subsequent event which would otherwise result in funds being paid to the
defaulting Lender, the amount which would have been paid to the defaulting
Lender shall be divided among the non-defaulting Lenders ratably according to
their respective shares of the outstanding Revolving Loan Commitment Percentages
until the Revolving Loan Obligations of each Revolving Loan Lender (including
the defaulting Lender) are equal to such Lender’s Revolving Loan Commitment
Percentage of the total Revolving Loan Obligations.
     2.5 Notes. The Loans (other than the Swing Loans) made by each Lender shall
be evidenced by a single Note of Borrower in substantially the form of Exhibit C
hereto payable to the order of such Lender in a principal amount equal to the
Commitment of such Lender, and otherwise duly completed. Each Lender is hereby
authorized by Borrower to endorse on the schedule (or a continuation thereof)
that may be attached to each Note of such Lender, to the extent applicable, the
date, amount, type of and the applicable period of interest for each Loan made
by such Lender to Borrower hereunder, and the amount of each payment or
prepayment of principal of such Loan received by such Lender, provided, that any
failure by such Lender to make any such endorsement shall not affect the
obligations of Borrower under such Note or hereunder in respect of such Loan.
Swing Loans shall be evidenced by the Swing Note. The Swing Note, and all
renewals, extensions, modifications and replacements thereof and substitutions
therefor, shall constitute one of the “Notes” hereunder.
     2.6 Use of Proceeds. The proceeds of the Loans shall be used to refinance
existing Borrowed Money Indebtedness of Borrower, to finance acquisitions, to
repurchase outstanding capital stock or Indebtedness of Borrower and for other
working capital and general corporate purposes. Neither Agent nor any Lender
shall have any responsibility as to the use of any proceeds of the Loans.
     2.7 Letters of Credit.
     (a) Letters of Credit. Subject to all of the terms and conditions of this
Agreement (including, without limitation, Section 5.1 and 5.2 hereof),
(i) Borrower shall have the right to, in addition to Loans provided for in
Section 2.1 hereof, utilize the Revolving Loan Commitments from time to time
during the Revolving Loan Availability Period by obtaining the issuance of
standby letters of credit for the account of Borrower (in support of the
obligations of Borrower or the obligations of its Affiliates) if Borrower shall
so request in the notice referred to in Section 2.7(b)(i) hereof (such standby
letters of credit as any of them may be amended, supplemented, extended or
confirmed from time to time, being herein collectively called the “Letters of
Credit”) and (ii) Wells Fargo agrees to issue such Letters of Credit. Upon the
date of the issuance of a Letter of Credit, the applicable Issuer shall be
deemed, without further action by any party

18



--------------------------------------------------------------------------------



 



hereto, to have sold to each Revolving Loan Lender, and each such Lender shall
be deemed, without further action by any party hereto, to have purchased from
the applicable Issuer, a participation, to the extent of such Lender’s Revolving
Loan Commitment Percentage, in such Letter of Credit and the related Letter of
Credit Liabilities, which participation shall terminate on the earlier of the
expiration date of such Letter of Credit or the Revolving Loan Termination Date.
Unless the Majority Lenders shall have otherwise agreed in writing, no Letter of
Credit shall have an expiration date later than the earlier of (x) one year from
date of issuance or (y) the date ten (10) Business Days prior to the end of the
Revolving Loan Availability Period. Any Letter of Credit that shall have an
expiration date after the end of the Revolving Loan Availability Period shall be
subject to Cover or backed by a standby letter of credit in form and substance,
and issued by a Person, acceptable to Agent in its sole discretion. Wells Fargo
or, with the prior approval of Borrower, Agent and the applicable Lender,
another Lender shall be the Issuer of each Letter of Credit.
     (b) Additional Provisions. The following additional provisions shall apply
to each Letter of Credit:
          (i) Borrower shall give Agent notice requesting each issuance of a
Letter of Credit hereunder as provided in Section 4.3 hereof and shall furnish
such additional information regarding such transaction as Agent may reasonably
request. Upon receipt of such notice, Agent shall promptly notify each Revolving
Loan Lender of the contents thereof and of such Lender’s Revolving Loan
Commitment Percentage of the amount of such proposed Letter of Credit.
          (ii) No Letter of Credit may be issued if after giving effect thereto
the sum of (A) the aggregate outstanding principal amount of Loans plus (B) the
aggregate Letter of Credit Liabilities would exceed the aggregate of the
Commitments. On each day during the period commencing with the issuance of any
Letter of Credit and until such Letter of Credit shall have expired or been
terminated, the Commitment of each Revolving Loan Lender shall be deemed to be
utilized for all purposes hereof in an amount equal to such Lender’s Revolving
Loan Commitment Percentage of the amount then available for drawings under such
Letter of Credit (or any unreimbursed Reimbursement Obligations).
          (iii) Upon receipt from the beneficiary of any Letter of Credit of any
demand for payment thereunder, Agent shall promptly notify Borrower and each
Lender as to the amount to be paid as a result of such demand and the payment
date therefor. If at any time prior to the earlier of the expiration date of a
Letter of Credit or the Revolving Loan Termination Date any Issuer shall have
made a payment to a beneficiary of a Letter of Credit in respect of a drawing
under such Letter of Credit, each Revolving Loan Lender will pay to Agent
immediately upon demand by such Issuer at any time during the period commencing
after such payment until reimbursement thereof in full by Borrower, an amount
equal to such Lender’s Revolving Loan Commitment Percentage of such payment,
together with interest on such amount for each day from the date of demand for
such payment (or, if such demand is made after 12:00 noon Houston, Texas time on
such date, from the next succeeding Business Day) to the date of payment by such
Lender of such amount at a rate of interest per annum equal to the Federal Funds
Rate for such period. To the extent that it is ultimately determined that the
Borrower is relieved of its obligation to reimburse the applicable Issuer
because of such Issuer’s gross negligence or willful misconduct in determining
that documents received under any applicable Letter of Credit comply with the
terms thereof, the applicable Issuer shall be obligated to refund

19



--------------------------------------------------------------------------------



 



to the paying Lenders all amounts paid to such Issuer to reimburse Issuer for
the applicable drawing under such Letter of Credit.
          (iv) Borrower shall be irrevocably and unconditionally obligated
forthwith to reimburse Agent, on the date on which the Agent notifies Borrower
of the date and amount of any payment by the Issuer of any drawing under a
Letter of Credit, for the amount paid by any Issuer upon such drawing, without
presentment, demand, protest or other formalities of any kind, all of which are
hereby waived. Such reimbursement may, subject to satisfaction of the conditions
in Sections 5.1 and 5.2 hereof and to the aggregate of the Commitments (after
adjustment in the same to reflect the elimination of the corresponding Letter of
Credit Liability), be made by the borrowing of Loans. Agent will pay to each
Revolving Loan Lender such Lender’s Revolving Loan Commitment Percentage of all
amounts received from Borrower for application in payment, in whole or in part,
of the Reimbursement Obligation in respect of any Letter of Credit, but only to
the extent such Lender has made payment to Agent in respect of such Letter of
Credit pursuant to clause (iii) above.
          (v) Borrower will pay to Agent at the Principal Office for the account
of each Revolving Loan Lender a letter of credit fee with respect to each Letter
of Credit equal to the greater of (x) $500 or (y) the then current Margin
Percentage for LIBOR Borrowings multiplied by the face amount of such Letter of
Credit (and computed on the basis of the actual number of days elapsed in a year
composed of 360 days), in each case for the period from and including the date
of issuance of such Letter of Credit to and including the date of expiration or
termination thereof, such fee to be due and payable in advance. Agent will pay
to each Revolving Loan Lender, promptly after receiving any payment in respect
of letter of credit fees referred to in this clause (v), an amount equal to the
product of such Lender’s Revolving Loan Commitment Percentage times the amount
of such fees. In addition to and cumulative of the above described fees,
Borrower shall pay to Agent, for the account of the applicable Issuer, in
advance on the date of the issuance of the applicable Letter of Credit, a
fronting fee in an amount equal to 0.10% of the face amount of the applicable
Letter of Credit (such fronting fee to be retained by the applicable Issuer for
its own account). The Borrower shall also pay each Issuer’s standard fees with
respect to the amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder.
          (vi) The issuance by the applicable Issuer of each Letter of Credit
shall, in addition to the conditions precedent set forth in Section 5 hereof, be
subject to the conditions precedent (A) that such Letter of Credit shall be in
such form and contain such terms as shall be reasonably satisfactory to Agent,
and (B) that Borrower shall have executed and delivered such Applications and
other instruments and agreements relating to such Letter of Credit as Agent
shall have reasonably requested and are not inconsistent with the terms of this
Agreement. In the event of a conflict between the terms of this Agreement and
the terms of any Application, the terms hereof shall control.
          (vii) Issuer will send to the Borrower and each Lender, immediately
upon issuance of any Letter of Credit issued by Issuer or any amendment thereto,
a true and correct copy of such Letter of Credit or amendment.
     (c) Indemnification; Release. Borrower hereby indemnifies and holds
harmless Agent, each Revolving Loan Lender and each Issuer from and against any
and all claims and

20



--------------------------------------------------------------------------------



 



damages, losses, liabilities, costs or expenses which Agent, such Lender or such
Issuer may incur (or which may be claimed against Agent, such Lender or such
Issuer by any Person whatsoever), REGARDLESS OF WHETHER CAUSED IN WHOLE OR IN
PART BY THE NEGLIGENCE OF ANY OF THE INDEMNIFIED PARTIES, in connection with the
execution and delivery of any Letter of Credit or transfer of or payment or
failure to pay under any Letter of Credit; provided that Borrower shall not be
required to indemnify any party seeking indemnification for any claims, damages,
losses, liabilities, costs or expenses to the extent, but only to the extent,
caused by (i) the willful misconduct or gross negligence of the party seeking
indemnification, or (ii) the failure by the party seeking indemnification to pay
under any Letter of Credit after the presentation to it of a request required to
be paid under applicable law. Borrower hereby releases, waives and discharges
Agent, each Revolving Loan Lender and each Issuer from any claims, causes of
action, damages, losses, liabilities, reasonable costs or expenses which may now
exist or may hereafter arise, REGARDLESS OF WHETHER CAUSED IN WHOLE OR IN PART
BY THE NEGLIGENCE OF ANY OF THE INDEMNIFIED PARTIES, by reason of or in
connection with the failure of any other Revolving Loan Lender to fulfill or
comply with its obligations to Agent, such Lender or such Issuer, as the case
may be, hereunder (but nothing herein contained shall affect any rights Borrower
may have against such defaulting Lender); provided that Borrower shall not be
required to indemnify any party seeking indemnification for any claims, damages,
losses, liabilities, costs or expenses to the extent, but only to the extent,
caused by (i) the willful misconduct or gross negligence of the party seeking
indemnification, or (ii) the failure by the party seeking indemnification to pay
under any Letter of Credit after the presentation to it of a request required to
be paid under applicable law or (iii) disputes between or among any and all of
Agent, Lenders and Issuers. Nothing in this Section 2.7(c) is intended to limit
the obligations of Borrower under any other provision of this Agreement.
     (d) Additional Costs in Respect of Letters of Credit. If as a result of any
Regulatory Change there shall be imposed, modified or deemed applicable any tax
(other than any tax based on or measured by net income), reserve, special
deposit or similar requirement against or with respect to or measured by
reference to Letters of Credit issued or to be issued hereunder or
participations in such Letters of Credit, and the result shall be to increase
the cost to any Revolving Loan Lender of issuing or maintaining any Letter of
Credit or any participation therein, or materially reduce any amount receivable
by any Revolving Loan Lender hereunder in respect of any Letter of Credit or any
participation therein (which increase in cost, or reduction in amount
receivable, shall be the result of such Lender’s reasonable allocation of the
aggregate of such increases or reductions resulting from such event), then such
Lender shall notify Borrower through Agent (which notice shall be accompanied by
a statement setting forth in reasonable detail the basis for the determination
of the amount due), and within 15 Business Days after demand therefor by such
Lender through Agent, Borrower shall pay to such Lender, from time to time as
specified by such Lender, such additional amounts as shall be sufficient to
compensate such Lender for such increased costs or reductions in amount. Such
statement as to such increased costs or reductions in amount incurred by such
Lender, submitted by such Lender to Borrower, shall create a rebuttable
presumption as to the accuracy thereof, and may be computed using any reasonable
averaging and attribution method. Each Lender will notify Borrower through Agent
of any event occurring after the date of this Agreement which will entitle such
Lender to compensation pursuant to this Section as promptly as practicable after
any executive officer of such Lender obtains knowledge thereof and determines to
request such compensation, and (if so requested by Borrower through Agent) will
designate a different

21



--------------------------------------------------------------------------------



 



lending office of such Lender for the issuance or maintenance of Letters of
Credit by such Lender or will take such other action as Borrower may reasonably
request if such designation or action is consistent with the internal policy of
such Lender and legal and regulatory restrictions, can be undertaken at no
additional cost, will avoid the need for, or reduce the amount of, such
compensation and will not, in the sole opinion of such Lender, be
disadvantageous to such Lender (provided that such Lender shall have no
obligation so to designate a different lending office which is not located in
the United States of America).
3. Borrowings, Payments, Prepayments and Interest Options.
     3.1 Borrowings. Borrower shall give Agent notice of each borrowing (other
than a borrowing of Swing Loans as to which the last sentence of this
Section 3.1 shall apply) to be made hereunder as provided in Section 4.3 hereof
and Agent shall promptly notify each Lender of such request. Not later than 1:00
p.m., Houston, Texas time on the date specified for each such borrowing
hereunder, each Lender shall make available the amount of the Loan, if any, to
be made by it on such date to Agent at its Principal Office, in immediately
available funds, for the account of Borrower. Such amounts received by Agent
will be held in an account maintained by Borrower with Agent. The amounts so
received by Agent shall, subject to the terms and conditions of this Agreement,
be made available to Borrower by wiring or otherwise transferring, in
immediately available funds, such amount to an account designated by Borrower.
Borrower shall give Agent notice of each borrowing of a Swing Loan to be made
hereunder as provided in Section 4.3 hereof and, no later than 1:00 p.m.,
Houston, Texas time on the date specified for such borrowing hereunder, Wells
Fargo shall make available the amount of such Swing Loan to Borrower by
depositing the same, in immediately available funds, in an account designated by
Borrower and approved by Agent
     3.2 Prepayments.
     (a) Optional Prepayments. Except as provided in Section 3.3 hereof,
Borrower shall have the right to prepay, on any Business Day, in whole or in
part, without the payment of any penalty or fee, any Loans at any time or from
time to time, provided that Borrower shall give Agent notice of each such
prepayment as provided in Section 4.3 hereof. Each optional prepayment on a Loan
shall be in an amount equal to an integral multiple of (x) in the case of LIBOR
Borrowings, $2,000,000 or an integral multiple of $100,000 in excess thereof and
(y) in the case of Base Rate Borrowings, $500,000 or an integral multiple of
$100,000 in excess thereof.
     (b) Interest Payments. Accrued and unpaid interest on the unpaid principal
balance of the Loans shall be due and payable (i) on the date of any prepayment
permitted hereunder and (ii) on the Interest Payment Dates.
     (c) Mandatory Prepayments. If the Commitments shall at any time be less
than the unpaid principal balance of the Loans, Borrower shall make an immediate
prepayment on the Loans equal to the difference.
     (d) Payments and Interest on Reimbursement Obligations. Borrower will pay
to Agent for the account of each Lender the amount of each Reimbursement
Obligation on the date on which the Agent notifies Borrower of the date and
amount of the applicable payment by the

22



--------------------------------------------------------------------------------



 



Issuer of any drawing under a Letter of Credit. The amount of any Reimbursement
Obligation may, if the applicable conditions precedent specified in Sections 5.1
and 5.2 hereof have been satisfied, be paid with the proceeds of Loans. Subject
to Section 11.7 hereof, Borrower will pay to Agent for the account of each
Lender interest on any Reimbursement Obligation (i) at the Base Rate from the
date such Reimbursement Obligation arises until the date five (5) Business Days
thereafter and (ii) at the Past Due Rate thereafter until the same is paid in
full.
     (e) Mandatory Payment of Swing Loans. The principal of, and all accrued and
unpaid interest on the unpaid principal balance of, each Swing Loan shall be due
and payable within ten (10) Business Days after the date such Swing Loan was
made. A Swing Loan may not be paid with the proceeds of another Swing Loan.
     3.3 Interest Options.
     (a) Options Available. The outstanding principal balance of the Notes
(including, without limitation, the Swing Note) shall bear interest at the Base
Rate; provided, that (1) all past due amounts, both principal and accrued
interest, shall bear interest at the Past Due Rate, and (2) subject to the
provisions hereof, Borrower shall have the option of having all or any portion
of the principal balances of the Notes (other than the Swing Note) from time to
time outstanding bear interest at a Eurodollar Rate. The records of Agent and
each of the Lenders with respect to Interest Options, Interest Periods and the
amounts of Loans to which they are applicable shall create a rebuttable
presumption as to the accuracy thereof, and Agent and Lenders agree to furnish
written evidence to Borrower upon request of Borrower with respect to such
matters. Interest on the Loans shall be calculated at the Base Rate except where
it is expressly provided pursuant to this Agreement that a Eurodollar Rate is to
apply. Interest on the amount of each advance against the Notes shall be
computed on the amount of that advance and from the date it is made.
Notwithstanding anything in this Agreement to the contrary, for the full term of
the Notes the interest rate produced by the aggregate of all sums paid or agreed
to be paid to the holders of the Notes for the use, forbearance or detention of
the debt evidenced thereby (including all interest on the Notes at the Stated
Rate plus the Additional Interest) shall not exceed the Ceiling Rate.
     (b) Designation and Conversion. Borrower shall have the right to designate
or convert its Interest Options in accordance with the provisions hereof.
Provided no Event of Default has occurred and is continuing and subject to the
last sentence of Section 3.3(a) and the provisions of Section 3.3(c), Borrower
may elect to have a Eurodollar Rate apply or continue to apply to all or any
portion of the principal balance of the Notes (other than the Swing Note). Each
change in Interest Options shall be a conversion of the rate of interest
applicable to the specified portion of the Loans, but such conversion shall not
change the respective outstanding principal balances of the Notes. The Interest
Options shall be designated or converted in the manner provided below:
     (i) Borrower shall give Agent telephonic notice, promptly confirmed by a
Rate Designation Notice (and Agent shall promptly inform each Lender thereof).
Each such telephonic and written notice shall specify the amount of the Loan
which is the subject of the designation, if any; the amount of borrowings into
which such borrowings are to be converted or for which an Interest Option is
designated; the proposed date for the designation or conversion and the Interest
Period or Periods, if any, selected by Borrower. Such telephonic notice shall be

23



--------------------------------------------------------------------------------



 



irrevocable and shall be given to Agent no later than the applicable Rate
Designation Date.
     (ii) No more than ten (10) LIBOR Borrowings shall be in effect with respect
to the Loans at any time.
     (iii) Each designation or conversion of a LIBOR Borrowing shall occur on a
LIBOR Business Day.
     (iv) Each request for a LIBOR Borrowing shall be in the amount equal to an
integral multiple of $2,000,000 or an integral multiple of $100,000 in excess
thereof.
     (v) Each designation of an Interest Option with respect to the Notes shall
apply to all of the Notes ratably in accordance with their respective
outstanding principal balances. If any Lender assigns an interest in any of its
Notes when any LIBOR Borrowing is outstanding with respect thereto, then such
assignee shall have its ratable interest in such LIBOR Borrowing.
     (c) Special Provisions Applicable to LIBOR Borrowings.
     (i) Options Unlawful. If the adoption of any applicable Legal Requirement
after the Effective Date or any change after the Effective Date in any
applicable Legal Requirement or in the interpretation or administration thereof
by any Governmental Authority or compliance by any Lender with any request or
directive (whether or not having the force of law) issued after the Effective
Date by any central bank or other Governmental Authority shall at any time make
it unlawful or impossible for any Lender to permit the establishment of or to
maintain any LIBOR Borrowing, the commitment of such Lender to establish or
maintain such LIBOR Borrowing shall forthwith be canceled and Borrower shall
forthwith, upon demand by Agent to Borrower, (1) convert the LIBOR Borrowing of
such Lender with respect to which such demand was made to a Base Rate Borrowing;
(2) pay all accrued and unpaid interest to date on the amount so converted; and
(3) pay any amounts required to compensate each Lender for any additional cost
or expense which any Lender may incur as a result of such adoption of or change
in such Legal Requirement or in the interpretation or administration thereof and
any Funding Loss which any Lender may incur as a result of such conversion. If,
when Agent so notifies Borrower, Borrower has given a Rate Designation Notice
specifying a LIBOR Borrowing but the selected Interest Period has not yet begun,
as to the applicable Lender such Rate Designation Notice shall be deemed to be
of no force and effect, as if never made, and the balance of the Loans made by
such Lender specified in such Rate Designation Notice shall bear interest at the
Base Rate until a different available Interest Option shall be designated in
accordance herewith.
     (ii) Increased Cost of Borrowings. If the adoption after the Effective Date
of any applicable Legal Requirement or any change after the Effective Date in
any applicable Legal Requirement or in the interpretation or administration
thereof by any Governmental Authority or compliance by any Lender with any
request or directive (whether or not having the force of law) issued after the
Effective Date by any central bank or Governmental Authority shall at any time
as a result of any portion of the principal balances of the Notes being
maintained on the basis of a Eurodollar Rate:

  (1)   subject any Lender to any Taxes, or any deduction or withholding for any
Taxes, on or from any payment due under any LIBOR

24



--------------------------------------------------------------------------------



 



      Borrowing or other amount due hereunder, other than income and franchise
taxes of the United States or its political subdivisions or such other
jurisdiction in which the applicable Lender has its principal office or
applicable lending office; or     (2)   change the basis of taxation of payments
due from Borrower to any Lender under any LIBOR Borrowing (other than by a
change in the rate of taxation of the overall net income of such Lender); or    
(3)   impose, modify, increase or deem applicable any reserve requirement
(excluding that portion of any reserve requirement included in the calculation
of the applicable Eurodollar Rate), special deposit requirement or similar
requirement (including, but not limited to, state law requirements and
Regulation D) against assets of any Lender, or against deposits with any Lender,
or against loans made by any Lender, or against any other funds, obligations or
other property owned or held by any Lender; or     (4)   Impose on any Lender
any other condition regarding any LIBOR Borrowing;

and the result of any of the foregoing is to materially increase the cost to any
Lender of agreeing to make or of making, renewing or maintaining such LIBOR
Borrowing, or reduce the amount of principal or interest received by any Lender,
then, within 15 Business Days after demand by the applicable Lender (accompanied
by a statement setting forth in reasonable detail the applicable Lender’s basis
therefor), Borrower shall pay to Agent additional amounts which shall compensate
each Lender for such increased cost or reduced amount. The determination by any
Lender of the amount of any such increased cost, increased reserve requirement
or reduced amount shall create a rebuttable presumption as to the accuracy
thereof. Borrower shall have the right, if it receives from Agent any notice
referred to in this paragraph, upon three Business Days’ notice to Agent (which
shall notify each affected Lender), either (i) to repay in full (but not in
part) any borrowing with respect to which such notice was given, together with
any accrued interest thereon, or (ii) to convert the LIBOR Borrowing which is
the subject of the notice to a Base Rate Borrowing; provided, that any such
repayment or conversion shall be accompanied by payment of (x) the amount
required to compensate each Lender for the increased cost or reduced amount
referred to in the preceding paragraph; (y) all accrued and unpaid interest to
date on the amount so repaid or converted, and (z) any Funding Loss which any
Lender may incur as a result of such repayment or conversion. Each Lender will
notify Borrower through Agent of any event occurring after the date of this
Agreement which will entitle such Lender to compensation pursuant to this
Section as promptly as practicable after it obtains knowledge thereof and
determines to request such compensation, and (if so requested by Borrower
through Agent) will designate a different lending office of such Lender for the
applicable LIBOR Borrowing or will take such other action as Borrower may
reasonably request if such designation or action is consistent with the internal
policy of such Lender and legal and regulatory restrictions, will avoid the need
for, or reduce the amount of, such compensation and will not, in the sole
opinion of such Lender, be materially disadvantageous to such Lender (provided
that such Lender shall have no obligation so to designate a different lending
office which is located in the United States of America).

25



--------------------------------------------------------------------------------



 



     (iii) Inadequacy of Pricing and Rate Determination. If, for any reason with
respect to any Interest Period, Agent shall have determined (which determination
shall create a rebuttable presumption as to the accuracy thereof) that:

  (1)   Agent is unable through its customary general practices to determine any
applicable Eurodollar Rate, or     (2)   by reason of circumstances affecting
the applicable market, generally, Agent is not being offered deposits in United
States dollars in such market, for the applicable Interest Period and in an
amount equal to the amount of any applicable LIBOR Borrowing requested by
Borrower,

then Agent shall give Borrower written notice thereof (accompanied by a
statement setting forth in reasonable detail the applicable Lender’s basis
therefor) and thereupon, (A) any Rate Designation Notice previously given by
Borrower designating the applicable LIBOR Borrowing which has not commenced as
of the date of such notice from Agent shall be deemed for all purposes hereof to
be of no force and effect, as if never given, and (B) until Agent shall notify
Borrower that the circumstances giving rise to such notice from Agent no longer
exist, each Rate Designation Notice requesting the applicable Eurodollar Rate
shall be deemed a request for a Base Rate Borrowing, and any applicable LIBOR
Borrowing then outstanding shall be converted, without any notice to or from
Borrower, upon the termination of the Interest Period then in effect with
respect to it, to a Base Rate Borrowing.
     (iv) Funding Losses. Borrower shall indemnify each Lender against and hold
each Lender harmless from any Funding Loss. This indemnity shall, subject to the
provisions of Section 3.5 hereof, survive the payment of the Notes. A
certificate of such Lender (explaining in reasonable detail the amount and
calculation of the amount claimed) as to any additional amounts payable pursuant
to this paragraph submitted to Borrower shall create a rebuttable presumption as
to the accuracy thereof.
     (d) Funding Offices; Adjustments Automatic; Calculation Year. Any Lender
may, if it so elects, fulfill its obligation as to any LIBOR Borrowing by
causing a branch or affiliate of such Lender to make such Loan and may transfer
and carry such Loan at, to or for the account of any branch office or affiliate
of such Lender; provided, that in such event for the purposes of this Agreement
such Loan shall be deemed to have been made by such Lender and the obligation of
Borrower to repay such Loan shall nevertheless be to such Lender and shall be
deemed held by it for the account of such branch or affiliate. Without notice to
Borrower or any other Person, each rate required to be calculated or determined
under this Agreement shall automatically fluctuate upward and downward in
accordance with the provisions of this Agreement. Interest at the Prime Rate
shall be computed on the basis of the actual number of days elapsed in a year
consisting of 365 or 366 days, as the case may be. All other interest required
to be calculated or determined under this Agreement shall be computed on the
basis of the actual number of days elapsed in a year consisting of 360 days,
unless the Ceiling Rate would thereby be exceeded, in which event, to the extent
necessary to avoid exceeding the Ceiling Rate, the applicable interest shall be
computed on the basis of the actual number of days elapsed in the applicable
calendar year in which accrued.

26



--------------------------------------------------------------------------------



 



     (e) Funding Sources. Notwithstanding any provision of this Agreement to the
contrary, each Lender shall be entitled to fund and maintain its funding of all
or any part of the Loans in any manner it sees fit, it being understood,
however, that for the purposes of this Agreement all determinations hereunder
shall be made as if each Lender had actually funded and maintained each LIBOR
Borrowing during each Interest Period through the purchase of deposits having a
maturity corresponding to such Interest Period and bearing an interest rate
equal to the Eurodollar Rate for such Interest Period.
     3.4 Capital Adequacy. If any Lender shall have determined that the adoption
after the Effective Date of any applicable law, rule, regulation or treaty
regarding capital adequacy, or any change therein after the Effective Date, or
any change in the interpretation or administration thereof after the Effective
Date by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Lender
with any request or directive after the Effective Date regarding capital
adequacy (whether or not having the force of law) of any such Governmental
Authority, central bank or comparable agency has or would have the effect of
reducing the rate of return on such Lender’s capital as a consequence of its
obligations hereunder, under the Letters of Credit, the Notes or other
Obligations held by it to a level below that which such Lender could have
achieved but for such adoption, change or compliance by an amount deemed by such
Lender to be material, then from time to time, upon satisfaction of the
conditions precedent set forth in this Section, after demand by such Lender
(with a copy to Agent) as provided below, Borrower shall pay (subject to
Section 11.7 hereof) to such Lender such additional amount or amounts as will
compensate such Lender for such reduction. The certificate of any Lender setting
forth such amount or amounts as shall be necessary to compensate it and the
basis thereof and reasons therefor shall be delivered as soon as practicable to
Borrower and shall create a rebuttable presumption as to the accuracy thereof.
Borrower shall pay the amount shown as due on any such certificate within five
(5) Business Days after the delivery of such certificate. In preparing such
certificate, a Lender may employ such assumptions and allocations of costs and
expenses as it shall in good faith deem reasonable and may use any reasonable
averaging and attribution method.
     3.5 Limitation on Charges; Substitute Lenders; Non-Discrimination. Anything
in Sections 2.7(d), 3.3 or 3.4 notwithstanding:

  (1)   Borrower shall not be required to pay to any Lender reimbursement with
regard to any costs or expenses described in such Sections, unless such Lender
notifies Borrower of such costs or expenses within 90 days after the date paid
or incurred but in no event more than 90 days after the repayment of the Loans
and the termination of the Commitments;     (2)   none of the Lenders shall be
permitted to pass through to Borrower charges and costs under such Sections
(other than Funding Losses) on a discriminatory basis (i.e., which are not also
passed through by such Lender to all other customers of such Lender similarly
situated where such customer is subject to documents providing for such pass
through); and     (3)   if any Lender (including, without limitation, the Agent)
elects to pass through to Borrower any material charge or cost under such
Sections (other than Funding Losses) or elects to terminate the availability of

27



--------------------------------------------------------------------------------



 



      LIBOR Borrowings for any material period of time, Borrower may, within 60
days after the date of such event and so long as no Default shall have occurred
and be continuing, elect to terminate such Lender as a party to this Agreement;
provided that, concurrently with such termination Borrower shall (i) if Agent
and each of the other Lenders shall consent, pay that Lender all principal,
interest and fees and other amounts owed to such Lender through such date of
termination or (ii) have arranged for another financial institution approved by
Agent (such approval not to be unreasonably withheld) as of such date, to become
a substitute Lender for all purposes under this Agreement in the manner provided
in Section 11.6; provided further that, prior to substitution for any Lender,
Borrower shall have given written notice to Agent of such intention and the
Lenders shall have the option, but no obligation, for a period of 60 days after
receipt of such notice, to increase their Commitments in order to replace the
affected Lender in lieu of such substitution.

4. Payments; Pro Rata Treatment; Computations, Etc.
     4.1 Payments.
     (a) Except to the extent otherwise provided herein, all payments of
principal, interest Reimbursement Obligations and other amounts to be made by
Borrower hereunder, under the Notes and under the other Loan Documents shall be
made in Dollars, in immediately available funds, without set-off, deduction or
counterclaim, to Agent at the Principal Office (or in the case of a successor
Agent, at the principal office of such successor Agent in the United States),
not later than 1:00 p.m., Houston, Texas time on the date on which such payment
shall become due (each such payment made after such time on such due date to be
deemed to have been made on the next succeeding Business Day).
     (b) Borrower shall, at the time of making each payment hereunder, under any
Note or under any other Loan Document, specify to Agent the Loans or other
amounts payable by Borrower hereunder or thereunder to which such payment is to
be applied. Each payment received by Agent hereunder, under any Note or under
any other Loan Document for the account of a Lender shall be paid promptly to
such Lender, in immediately available funds. If Agent fails to send to any
Lender the applicable amount by the close of business on the date any such
payment is received by Agent if such payment is received prior to 1:00 p.m.,
Houston, Texas time (or on the next succeeding Business Day with respect to
payments which are received after 1:00 p.m., Houston, Texas time), Agent shall
pay to the applicable Lender interest on such amount from such date at the
Federal Funds Rate.
     (c) If the due date of any payment hereunder or under any Note falls on a
day which is not a Business Day, the due date for such payments (except as
otherwise provided in Section 3.3 hereof) shall be extended to the next
succeeding Business Day and interest shall be payable for any principal so
extended for the period of such extension.
     (d) All payments by the Borrower hereunder or under any other Loan Document
shall be made free and clear of and without deduction for or on account of any
present or future income, stamp, or other taxes, fees, duties, withholding or
other charges of any nature

28



--------------------------------------------------------------------------------



 



whatsoever imposed by any taxing authority excluding in the case of each Lender
taxes imposed on or measured by its net income or franchise taxes imposed by the
jurisdiction in which it is organized or through which it acts for purposes of
this Agreement (such non-excluded items being hereinafter referred to as
“Taxes”). If as a result of any change in law (or the interpretation thereof)
after the date that the applicable Lender became a “Lender” under this Agreement
any withholding or deduction from any payment to be made to, or for the account
of, a Lender by the Borrower hereunder or under any other Loan Document is
required in respect of any Taxes pursuant to any applicable law, rule, or
regulation, then the Borrower will (i) pay to the relevant authority the full
amount required to be so withheld or deducted; (ii) to the extent available,
promptly forward to the Agent an official receipt or other documentation
reasonably satisfactory to the Agent evidencing such payment to such authority;
and (iii) pay to the Agent, for the account of each affected Lender, such
additional amount or amounts as are necessary to ensure that the net amount
actually received by such Lender will equal the full amount such Lender would
have received had no such withholding or deduction been required. Each Lender
shall determine such additional amount or amounts payable to it (which
determination shall create a rebuttable presumption as to the accuracy thereof),
and in such event, Agent shall furnish written evidence to Borrower showing how
Agent made such determination. If a Lender becomes aware that any such
withholding or deduction from any payment to be made by the Borrower hereunder
or under any other Loan Document is required, then such Lender shall promptly
notify the Agent and the Borrower thereof stating the reasons therefor and the
additional amount required to be paid under this Section. Each Lender shall
execute and deliver to the Agent and Borrower such forms as it may be required
to execute and deliver pursuant to Section 11.13 hereof. To the extent that any
such withholding or deduction results from the failure of a Lender to provide a
form required by Section 11.13 hereof (unless such failure is due to some
prohibition under applicable Legal Requirements), the Borrower shall have no
obligation to pay the additional amount required by clause (iii) above. Anything
in this Section notwithstanding, if any Lender elects to require payment by the
Borrower of any material amount under this Section, the Borrower may, within
60 days after the date of receiving notice thereof and so long as no Default
shall have occurred and be continuing, elect to terminate such Lender as a party
to this Agreement; provided that, concurrently with such termination the
Borrower shall (i) if the Agent and each of the other Lenders shall consent, pay
that Lender all principal, interest and fees and other amounts owed to such
Lender through such date of termination or (ii) have arranged for another
financial institution approved by the Agent (such approval not to be
unreasonably withheld) as of such date, to become a substitute Lender for all
purposes under this Agreement in the manner provided in Section 11.6; provided
further that, prior to substitution for any Lender, the Borrower shall have
given written notice to the Agent of such intention and the Lenders shall have
the option, but no obligation, for a period of 60 days after receipt of such
notice, to increase their Commitments in order to replace the affected Lender in
lieu of such substitution.
     4.2 Pro Rata Treatment. Except to the extent otherwise provided herein:
(a) each Loan borrowing shall be made ratably from the Revolving Loan Lenders in
accordance with their respective Commitments, provided that borrowings of Swing
Loans shall be for Wells Fargo’s own account; (b) each payment of commitment
fees with respect to the Commitments shall be made for the account of the
Revolving Loan Lenders and each termination or reduction of the Commitments
under Section 2.2 hereof shall be applied, pro rata, according to the applicable
Lenders’ respective Commitments, (c) each payment by Borrower of principal or
interest on the Loans shall be made to Agent for the account of the Lenders pro
rata in accordance with the respective unpaid principal amounts of such Loans
held by the Lenders, provided that payments

29



--------------------------------------------------------------------------------



 



of Swing Loans shall be for Wells Fargo’s own account, (d) upon request by Wells
Fargo, the Revolving Loan Lenders (other than the Wells Fargo) shall purchase
from Wells Fargo participations in each Swing Loan to the extent of their
respective Revolving Loan Commitment Percentages, and (e) the Revolving Loan
Lenders (other than the applicable Issuer) shall purchase from the applicable
Issuer participations in each Letter of Credit to the extent of their respective
Revolving Loan Commitment Percentages.
     4.3 Certain Actions, Notices, Etc. Notices to Agent of any termination or
reduction of Commitments and of borrowings and optional prepayments of Loans and
requests for issuances of Letters of Credit shall be irrevocable and shall be
effective only if received by Agent not later than 11:00 a.m., Houston, Texas
time on the number of Business Days prior to the date of the relevant
termination, reduction, borrowing and/or prepayment specified below:

         
 
      Number of Business
 
      Days Prior Notice
 
       
 
  Borrowing at the Base Rate   1 Business Day
 
       
 
  Borrowings or prepayments of   same day
 
  Swing Loans    
 
       
 
  Repayment of Base Rate Borrowing   1 Business Day
 
       
 
  Borrowing at Eurodollar Rate   3 LIBOR Business Days
 
       
 
  Repayment of LIBOR Borrowing    
 
  prior to last day of the applicable   3 LIBOR Business Days
 
  Interest Period    
 
       
 
  Letter of Credit issuance   5 Business Days
 
       
 
  Termination or Reduction of    
 
  Commitments   2 Business Days (subject to any
 
      Funding Losses with respect to
 
      LIBOR Borrowings)

Each such notice of termination or reduction shall specify the amount of the
applicable Commitment to be terminated or reduced. Each such notice of borrowing
or prepayment shall specify the amount of the Loans to be borrowed or prepaid
and the date of borrowing or prepayment (which shall be a Business Day). Agent
shall promptly notify the affected Lenders of the contents of each such notice.
Any selection of a Eurodollar Rate with respect to a Loan shall be subject to
the advance notice requirements set forth in Section 3.3 hereof.
     4.4 Non-Receipt of Funds by Agent. Unless Agent shall have been notified by
a Lender or Borrower (the “Payor”) prior to the day on which such Lender is to
make payment to Agent of the proceeds of a Loan (or funding of a drawing under a
Letter of Credit or reimbursement with respect to any drawing under a Letter of
Credit) to be made by it hereunder or Borrower is to make a payment to Agent for
the account of one or more of the Lenders, as the

30



--------------------------------------------------------------------------------



 



case may be (such payment being herein called the “Required Payment”), which
notice shall be effective upon receipt, that the Payor does not intend to make
the Required Payment to Agent, Agent may assume that the Required Payment has
been made and may, in reliance upon such assumption (but shall not be required
to), make the amount thereof available to the intended recipient on such date
and, if the Payor has not in fact made the Required Payment to Agent, the
recipient of such payment (or, if such recipient is the beneficiary of a Letter
of Credit, Borrower and, if Borrower fails to pay the amount thereof to Agent
forthwith upon demand, the Lenders ratably in proportion to their respective
Revolving Loan Commitment Percentages) shall, on demand, pay to Agent the amount
made available by Agent, together with interest thereon in respect of the period
commencing on the date such amount was so made available by Agent until the date
Agent recovers such amount at a rate per annum equal to the Federal Funds Rate
for such period.
     4.5 Sharing of Payments, Etc. If a Lender shall obtain payment of any
principal of or interest on any Loan made by it under this Agreement, on any
Reimbursement Obligation or on any other Obligation then due to such Lender
hereunder, through the exercise of any right of set-off (including, without
limitation, any right of setoff or lien granted under Section 9.2 hereof),
banker’s lien, counterclaim or similar right, or otherwise, it shall promptly
purchase from the other Lenders participations in the Loans made, or
Reimbursement Obligations or other Obligations held, by the other Lenders in
such amounts, and make such other adjustments from time to time as shall be
equitable to the end that all the Lenders shall share the benefit of such
payment (net of any expenses which may be incurred by such Lender in obtaining
or preserving such benefit) pro rata in accordance with the unpaid Obligations
then due to each of them (after giving due consideration to any similar payments
obtained by the other Lenders). To such end all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored.
Borrower agrees, to the fullest extent it may effectively do so under applicable
law, that any Lender so purchasing a participation in the Loans made, or
Reimbursement Obligations or other Obligations held, by other Lenders may
exercise all rights of set-off, bankers’ lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans, or Reimbursement Obligations or other Obligations in the amount
of such participation. Nothing contained herein shall require any Lender to
exercise any such right or shall affect the right of any Lender to exercise, and
retain the benefits of exercising, any such right with respect to any other
indebtedness or obligation of Borrower.
5. Conditions Precedent.
     5.1 Initial Loans and Letters of Credit. The obligation of each Lender or
each Issuer to make its initial Loans or issue or participate in a Letter of
Credit (if such Letter of Credit is issued prior to the funding of the initial
Loans) hereunder is subject to the following conditions precedent, each of which
shall have been fulfilled or waived to the satisfaction of Agent:
     (a) Authorization and Status. Agent shall have received from the
appropriate Governmental Authorities certified copies of the Organizational
Documents (other than by-laws) of each Obligor, and evidence satisfactory to
Agent of all action taken by each Obligor authorizing the execution, delivery
and performance of the Loan Documents and all other documents related to this
Agreement to which it is a party (including, without limitation, a certificate
of the secretary of each such party which is a corporation setting forth the
resolutions

31



--------------------------------------------------------------------------------



 



of its Board of Directors authorizing the transactions contemplated thereby and
attaching a copy of its bylaws), together with such certificates as may be
appropriate to demonstrate the qualification and good standing of and payment of
taxes by each Obligor in the jurisdiction of its organization and in each other
jurisdiction where the failure in which to qualify would have a Material Adverse
Effect.
     (b) Incumbency. Each Obligor shall have delivered to Agent a certificate in
respect of the name and signature of each of the officers (i) who is authorized
to sign on its behalf the applicable Loan Documents related to any Loan or the
issuance of any Letter of Credit and (ii) who will, until replaced by another
officer or officers duly authorized for that purpose, act as its representative
for the purposes of signing documents and giving notices and other
communications in connection with any Loan or the issuance of any Letter of
Credit. Agent and each Lender may conclusively rely on such certificates until
they receive notice in writing from the applicable Obligor to the contrary.
     (c) Notes. Agent shall have received the appropriate Notes of Borrower for
each Lender, duly completed and executed.
     (d) Loan Documents. Each Obligor shall have duly executed and delivered the
Loan Documents to which it is a party (in such number of copies as Agent shall
have requested). Each such Loan Document shall be in substantially the form
furnished to the Lenders prior to their execution of this Agreement, together
with such changes therein as Lenders may approve.
     (e) Fees and Expenses. Borrower shall have paid to Agent all unpaid fees in
the amounts previously agreed upon in writing among Borrower and Agent
(including amendment fees payable to the Lenders); and shall have in addition
paid to Agent all amounts payable under Section 11.3 hereof, on or before the
date of this Agreement, except for amounts which Agent, in its sole discretion,
agrees may be paid at a later date.
     (f) Insurance. Borrower shall have delivered to Agent certificates of
insurance satisfactory to Agent evidencing the existence of all insurance
required to be maintained by each Obligor by this Agreement.
     (g) Opinions of Counsel. Agent shall have received such opinions of counsel
to Obligors as Agent shall reasonably request with respect to Obligors and the
Loan Documents.
     (h) Consents. Agent shall have received evidence satisfactory to Agent that
all material consents of each Governmental Authority and of each other Person,
if any, reasonably required in connection with (a) the Loans and the Letters of
Credit and (b) the execution, delivery and performance of this Agreement and the
other Loan Documents have been satisfactorily obtained.
     (i) Ratings Confirmation. Agent shall have received reaffirmation of
current ratings with respect to Borrower issued by Standard & Poor’s.
     (j) Projections. Agent shall have received projections of consolidated
financial statements of Borrower and its Subsidiaries, on a consolidated basis,
for the balance of the current fiscal year.

32



--------------------------------------------------------------------------------



 



     (k) Other Documents. Agent shall have received such other documents
consistent with the terms of this Agreement and relating to the transactions
contemplated hereby as Agent may reasonably request.
     5.2 All Loans. The obligation of each Lender to make any Loan (including
the initial Loan) to be made by it hereunder and the obligation of the Issuer to
issue any Letter of Credit is subject to (a) the accuracy, in all material
respects, on the date of such Loan of all representations and warranties of each
Obligor contained in this Agreement and the other Loan Documents (except for
such representations and warranties which expressly refer to a prior date in
which case they shall be true and correct as of such earlier date); provided,
however, that for purposes of this Section, in each representation and warranty
in Article 6 hereof that makes reference to a Schedule, the representation under
this Section that such representation and warranty in Article 6 hereof is true
on and as of the date of making of such Loan shall take into account subsequent
amendments to any Schedule referred to therein and matters arising after the
date hereof which do not otherwise give rise to or constitute a Default
hereunder; (b) Agent shall have received the following, all of which shall be
duly executed and in Proper Form: (1) a Request for Extension of Credit as to
the Loan or the Letter of Credit, as the case may be, no later than 11:00 a.m.,
Houston, Texas time on the Business Day on which such Request for Extension of
Credit must be given under Section 4.3 hereof, and (2) in the case of a Letter
of Credit, an Application, and (3) such other documents as Agent may reasonably
require; (c) prior to the making of such Loan or the issuance of such Letter of
Credit and after giving effect thereto, there shall have occurred no event
having a Material Adverse Effect; (d) no Default or Event of Default shall have
occurred and be continuing; (e) the making of such Loan or the issuance of such
Letter of Credit shall not be illegal or prohibited by any Legal Requirement,
(f) all Swing Loans then outstanding shall have been paid or shall be paid with
the proceeds of such Revolving Loan, and (g) Borrower shall have paid all fees
and expenses of the type described in Section 11.3 hereof and all other fees
owed to Agent or any Lender under the Loan Documents which are due and payable,
in each case, prior to or on the date of such Loan or such issuance (except for
amounts which Agent or the applicable Lender, as the case may be, in their sole
discretion, agree may be paid at a later date). The submission by the Borrower
of a Request for Extension of Credit shall be deemed to be a representation and
warranty that the conditions precedent to the applicable Loan have been
satisfied. Selection of a new interest rate at the expiration of an Interest
Period shall not constitute a new Loan hereunder.
6. Representations and Warranties.
     To induce the Lenders to enter into this Agreement and to make the Loans
and issue or participate in the Letters of Credit, Borrower represents and
warrants (such representations and warranties to survive any investigation and
the making of the Loans and the issuance of any Letters of Credit) to the
Lenders and Agent as follows:
     6.1 Organization. Each Obligor (a) is duly incorporated, validly existing
and in good standing under the laws of the jurisdiction of its organization;
(b) has all necessary power and authority to conduct its business as presently
conducted, and (c) is duly qualified to do business and in good standing in the
jurisdiction of its organization and in all jurisdictions in which the failure
to so qualify would reasonably be expected to have a Material Adverse Effect.

33



--------------------------------------------------------------------------------



 



     6.2 Financial Statements. Borrower has furnished to Agent audited financial
statements (including a balance sheet) as to Borrower which fairly present in
all material respects, in accordance with GAAP, the consolidated financial
condition and the results of operations of Borrower as at the end of Borrower’s
fiscal year ending in 2006. No events, conditions or circumstances have occurred
from the date that the financial statements were delivered to Agent through the
Effective Date which would cause said financial statements to be misleading in
any material respect. There are no material instruments or liabilities which
should, in accordance with GAAP, be reflected in such financial statements
provided to Agent which are not so reflected.
     6.3 Enforceable Obligations; Authorization. The Loan Documents have been
duly executed and delivered by each applicable Obligor and are legal, valid and
binding obligations of each applicable Obligor, enforceable in accordance with
their respective terms, except as may be limited by bankruptcy, insolvency and
other similar laws and judicial decisions affecting creditors’ rights generally
and by general equitable principles. The execution, delivery and performance of
the Loan Documents (a) have all been duly authorized by all necessary action;
(b) are within the power and authority of each applicable Obligor; (c) to the
best of Borrower’s knowledge, do not and will not contravene or violate any
Legal Requirement applicable to any applicable Obligor or the Organizational
Documents of any applicable Obligor, the contravention or violation of which
would reasonably be expected to have a Material Adverse Effect; (d) do not and
will not result in the breach of, or constitute a default under, any material
agreement or instrument by which any Obligor or any of its Property may be bound
the contravention or violation of which would reasonably be expected to have a
Material Adverse Effect, and (e) do not and will not result in the creation of
any Lien upon any material Property of any Obligor except for Permitted Liens.
All necessary permits, registrations and consents for such making and
performance have been obtained, except where the failure to obtain the same
would not have a Material Adverse Effect.
     6.4 Other Debt. After giving effect to the initial advance hereunder (and
the payment of certain existing Indebtedness of Obligors thereby), no Obligor is
in default in the payment of any other Indebtedness or under any agreement,
mortgage, deed of trust, security agreement or lease to which it is a party and
which would constitute an Event of Default under Section 9.1(b).
     6.5 Litigation. There is no litigation or administrative proceeding, to the
knowledge of any executive officer of Borrower, pending or threatened against,
nor any outstanding judgment, order or decree against, Borrower or any of its
Subsidiaries before or by any Governmental Authority which does or would
reasonably be expected to have a Material Adverse Effect. No Obligor is in
default with respect to any judgment, order or decree of any Governmental
Authority where such default would have a Material Adverse Effect.
     6.6 Title. Each Obligor has indefeasible title to all of its material
Property necessary in the ordinary course of its business, free and clear of all
Liens except Permitted Liens.
     6.7 Taxes. Each Obligor has filed all federal and other material tax
returns required to have been filed and paid all federal taxes and all other
material taxes due and payable, except (i) those for which extensions have been
obtained and those which are being contested in good faith and adequate reserves
computed in accordance with GAAP have been set aside therefor and (ii) taxes,
assessments, levies or other charges imposed by any Governmental Authority
(other

34



--------------------------------------------------------------------------------



 



than federal income taxes) with respect to which the failure to make payments
could not, by reason of the amount thereof or of remedies available to such
Governmental Authorities, reasonably be expected to have a Material Adverse
Effect.
     6.8 Regulations U and X. None of the proceeds of any Loan will be used for
the purpose of purchasing or carrying directly or indirectly any margin stock or
for any other purpose which would constitute this transaction a “purpose credit”
within the meaning of Regulations U and X of the Board of Governors of the
Federal Reserve System, as any of them may be amended from time to time.
     6.9 Subsidiaries. As of the Effective Date, Borrower has no Subsidiaries
other than those set forth on Exhibit F hereto.
     6.10 No Untrue or Misleading Statements. No representation or warranty made
by Borrower in any Loan Document or in any document, instrument or other writing
furnished to the Lenders by or on behalf of any Obligor in connection with the
transactions contemplated in any Loan Document contains any untrue material
statement of material fact or omits to state any such material fact (of which
any executive officer of Borrower has knowledge) necessary to make the
representations, warranties and other statements contained herein or in such
other document, instrument or writing not misleading in any material respect on
the date when made or deemed made.
     6.11 ERISA. With respect to each Plan, Borrower and each member of the
Controlled Group have fulfilled their obligations, including obligations under
the minimum funding standards of ERISA and the Code and are in compliance in all
material respects with the provisions of ERISA and the Code. No event has
occurred which could result in a liability of Borrower or any member of the
Controlled Group to the PBGC or a Plan (other than to make contributions in the
ordinary course) that would reasonably be expected to have a Material Adverse
Effect. There have not been any nor are there now existing any events or
conditions that would cause the Lien provided under Section 4068 of ERISA to
attach to any Property of Borrower or any member of the Controlled Group.
Unfunded Liabilities as of the date hereof do not exceed $500,000. No
“prohibited transaction” (for which there is not an exemption) has occurred with
respect to any Plan.
     6.12 Investment Company Act. No Obligor is an investment company within the
meaning of the Investment Company Act of 1940, as amended, or, directly or
indirectly, controlled by or acting on behalf of any Person which is an
investment company, within the meaning of said Act.
     6.13 Solvency. None of Borrower, any other Obligor, or Borrower and its
Subsidiaries on a consolidated basis, is “insolvent,” as such term is used and
defined in (i) the Bankruptcy Code and (ii) the fraudulent conveyance statutes
of the State of Texas or of any other applicable jurisdiction.
     6.14 Fiscal Year. The fiscal year of each Obligor ends on December 31.
     6.15 Compliance. To the best knowledge of any executive officer of
Borrower, Borrower and each of its Subsidiaries is in compliance with all Legal
Requirements applicable to it, except to the extent that the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.

35



--------------------------------------------------------------------------------



 



it, except to the extent that the failure to comply therewith would not
reasonably be expected to have a Material Adverse Effect.
          6.16 Environmental Matters. Each Obligor has, to the best knowledge of
Borrower’s executive officers, obtained and maintained in effect all
Environmental Permits (or the applicable Person has initiated the necessary
steps to transfer the Environmental Permits into its name or obtain such
permits), the failure to obtain which would reasonably be expected to have a
Material Adverse Effect. Each Obligor and its Properties, business and
operations have been and are, to the best knowledge of Borrower’s executive
officers, in compliance with all applicable Requirements of Environmental Law
and Environmental Permits, the failure to comply with which would reasonably be
expected to have a Material Adverse Effect. Each Obligor and its Properties,
business and operations are not, to the best knowledge of Borrower’s executive
officers (after making reasonable inquiry of the personnel and records of their
respective Corporations), subject to any (a) Environmental Claims or
(b) Environmental Liabilities, in either case direct or contingent, arising from
or based upon any act, omission, event, condition or circumstance occurring or
existing on or prior to the date hereof which would reasonably be expected to
have a Material Adverse Effect. None of the officers of Borrower have received
nor is aware of any Obligor receiving any notice of any violation or alleged
violation of any Requirements of Environmental Law or Environmental Permit or
any Environmental Claim in connection with its Properties, liabilities,
condition (financial or otherwise), business or operations which would
reasonably be expected to have a Material Adverse Effect. Borrower does not know
of any event or condition with respect to currently enacted Requirements of
Environmental Laws presently scheduled to become effective in the future with
respect to any of the Properties of any Obligor which would reasonably be
expected to have a Material Adverse Effect, for which the applicable Person has
not made good faith provisions in its business plan and projections of financial
performance.
7.      Affirmative Covenants.
          Borrower covenants and agrees with Agent and the Lenders that prior to
the termination of this Agreement it will do or cause to be done, and cause each
of its Subsidiaries to do or cause to be done, each and all of the following:
          7.1 Taxes, Existence, Regulations, Property, Etc. At all times (a) pay
when due all taxes and governmental charges of every kind upon it or against its
income, profits or Property, unless and only to the extent that the same shall
be contested diligently in good faith and adequate reserves in accordance with
GAAP have been established therefor and, in the case of Subsidiaries which are
not Obligors, the failure to pay would reasonably be expected to have a Material
Adverse Effect; (b) do all things necessary to preserve its existence,
qualifications, rights and franchises in all jurisdictions where such failure to
qualify would reasonably be expected to have a Material Adverse Effect;
(c) comply with all applicable Legal Requirements (including without limitation
Requirements of Environmental Law) in respect of the conduct of its business and
the ownership of its Property, the noncompliance with which would reasonably be
expected to have a Material Adverse Effect; and (d) cause its Property to be
protected, maintained and kept in good repair (ordinary wear and tear excepted)
and make all replacements and additions to such Property as may be reasonably
necessary to conduct its business properly and efficiently except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

36



--------------------------------------------------------------------------------



 



          7.2 Financial Statements and Information. Furnish to Agent fifteen
(15) copies of each of the following: (a) as soon as available and in any event
within 100 days after the end of each applicable fiscal year, beginning with the
fiscal year ending on December 31, 2007, Annual Financial Statements of Borrower
in the form filed with the Securities and Exchange Commission (publicly filing
Borrower’s 10-K with the Securities and Exchange Commission, with respect to
which notice shall have been provided to Agent and each Lender in any event will
satisfy the requirements of the subsection and shall be deemed furnished and
delivered on the date such information has been posted on the Securities and
Exchange Commission website available through
http://www.sec.gov/edgar/searchedgar/webusers.htm or such successor webpage of
the Securities and Exchange Commission); (b) as soon as available and in any
event within 60 days after the end of each fiscal quarter, Quarterly Financial
Statements of Borrower in the form filed with the SEC (publicly filing
Borrower’s Form 10-Q with the Securities and Exchange Commission with respect to
which notice shall have been provided to Agent and each Lender in any event will
satisfy the requirements of this subsection and shall be deemed furnished and
delivered on the date such information has been posted on the Securities and
Exchange Commission website available through
http://www.sec.gov/edgar/searchedgar /webusers.htm or such successor webpage of
the Securities and Exchange Commission); (c) concurrently with the financial
statements provided for in Subsections 7.2(a) and (b) hereof, such schedules,
computations and other information, in reasonable detail, as may be reasonably
required by Agent to demonstrate compliance with the covenants set forth herein
or reflecting any non-compliance therewith as of the applicable date, all
certified and signed by the president, chief financial officer or treasurer of
Borrower (or other authorized officer approved by Agent) as true and correct in
all material respects to the best knowledge of such officer and, concurrently
with the financial statements provided for in Subsections 7.2(a) and (b) hereof
commencing with the Quarterly Financial Statement prepared as of March 31, 2007,
a compliance certificate (“Compliance Certificate”) in the form of Exhibit E
hereto, duly executed by such authorized officer; (d) as soon as available and
in any event within 90 days after the end of each applicable fiscal year,
beginning with the fiscal year ending on December 31, 2007, annual financial
statements prepared on a statutory basis for the Insurance Company Subsidiaries
which are not Foreign Subsidiaries (as filed with the appropriate regulatory
authorities); (e) as soon as available and in any event within 60 days after the
end of each applicable fiscal quarter (other than the last fiscal quarter of a
fiscal year), beginning with the fiscal quarter ending on March 31, 2007,
quarterly financial statements prepared on a statutory basis for the Insurance
Company Subsidiaries which are not Foreign Subsidiaries (as filed with the
appropriate regulatory authorities); (f) as soon as available and in any event
within 180 days after the end of each applicable fiscal year, beginning with the
fiscal year ending on December 31, 2007, annual financial statements prepared on
a statutory basis for each Insurance Company Subsidiary which is a Foreign
Subsidiary (as filed with the applicable regulatory authorities); (g) promptly
upon their becoming publicly available, each financial statement, report, notice
or definitive proxy statements sent by Borrower or any of its Subsidiaries to
shareholders generally and each regular or periodic report and each registration
statement or prospectus filed by Borrower or any of its Subsidiaries with any
securities exchange or the Securities and Exchange Commission or any successor
agency (and is publicly available); provided that publicly filing such documents
with the Securities and Exchange Commission and providing notice thereof to
Agent and each Lender in any event will satisfy the requirements of this
subsection and shall be deemed furnished and delivered on the date such
information has been posted on the Securities and Exchange Commission website
available through http://www.sec.gov/edgar/searchedgar/webusers.htm; (h)

37



--------------------------------------------------------------------------------



 



within sixty (60) days after the end of each fiscal year, projections of the
consolidated financial statements of Borrower and its Subsidiaries for the
following fiscal year; (i) at the request of Agent or the Majority Lenders,
independent actuarial reserve adequacy summary reports for the Insurance Company
Subsidiaries, in such form and substance as is utilized by the applicable
Insurance Company Subsidiary in the ordinary course of its business and which
conforms to normal and customary industry practice, issued by the actuarial
consultant utilized by the Insurance Company Subsidiaries, such consultant to be
reasonably satisfactory to Agent and the Majority Lenders; (j) within thirty
(30) days after the provision thereof, all significant reports by the National
Association of Insurance Commissioners or any insurance regulatory authority or
other Governmental Authority with respect to any Insurance Company Subsidiary’s
insurance business, and (k) such other financial projections and other
information (including without limitation significant filings under state
insurance holding company acts) relating to the condition (financial or
otherwise), operations or business of any Obligor as from time to time may be
reasonably requested by Agent (or any Lender through Agent). Each delivery of a
financial statement pursuant to this Section 7.2 shall constitute a restatement
of the representations contained in the last two sentences of Section 6.2 with
respect to the period of time from the date of such most recently delivered
financial statements.
          7.3 Financial Tests. Borrower will have and maintain (in each case, on
a consolidated basis for Borrower and its Subsidiaries):
          (a) Debt to Capitalization Ratio — a Debt to Capitalization Ratio of
not greater than 35% at all times.
          (b) Combined Ratio — a Combined Ratio at the end of each fiscal
quarter, calculated on a trailing four (4) quarter basis, of not greater than
105%.
          7.4 Inspection. Permit Agent and each Lender upon five (5) Business
Days’ prior notice from Agent or such Lender through Agent (unless a Default or
an Event of Default has occurred which is continuing, in which case no prior
notice is required) to inspect its Property, to examine its files, books and
records, except privileged communication with legal counsel (both inside and
outside), confidential information regarding insured parties (provided that
Borrower shall, if requested by Agent, use good faith efforts to obtain consent,
or take such other actions, to permit the disclosure thereof) and classified
governmental material, and make and take away copies thereof, and to discuss its
affairs with its officers and accountants, all during normal business hours and
at such intervals and to such extent as Agent or such Lender may reasonably
desire. Unless an Event of Default has occurred which is continuing, Agent and
Lenders shall not exercise their rights hereunder more than once each calendar
year and Agent or the applicable Lender, as the case may be, shall pay its own
costs and expenses relating to the exercise of the rights under this Section.
          7.5 Further Assurances. Promptly execute and deliver, at Borrower’s
expense, any and all other and further instruments which may be reasonably
requested by Agent to cure any defect in the execution and delivery of any Loan
Document in order to effectuate the transactions expressly contemplated by the
Loan Documents.

38



--------------------------------------------------------------------------------



 



          7.6 Books and Records. Maintain accounting records which permit
financial statements to be prepared in accordance with GAAP and statutory
accounting principles, as applicable.
          7.7 Insurance. Borrower will (and will cause each of its Subsidiaries
to) maintain insurance with such insurers, on such of its Property, with
responsible companies in such amounts, with such deductibles and against such
risks as are usually carried by owners of similar businesses and properties in
the same general areas in which the applicable Person operates, and furnish
Agent satisfactory evidence thereof promptly upon request.
          7.8 Notice of Certain Matters. Give Agent written notice of the
following within five Business Days after any executive officer of Borrower
shall become aware of the same:
          (a) the issuance by any court or governmental agency or authority of
any injunction, order or other restraint prohibiting, or having the effect of
prohibiting, the performance of this Agreement, any other Loan Document, or the
making of the Loans or the initiation of any litigation, or any claim or
controversy which would reasonably be expected to result in the initiation of
any litigation, seeking any such injunction, order or other restraint;
          (b) the filing or commencement of any action, suit or proceeding,
whether at law or in equity or by or before any court or any Governmental
Authority involving claims in excess of $25,000,000 (exclusive of claims covered
by insurance and exclusive of claims made in the ordinary course of the
insurance business of such Person) or which would reasonably be expected to
result in a Default hereunder;
          (c) any Event of Default or Default, specifying the nature and extent
thereof and the action (if any) which is proposed to be taken with respect
thereto;
          (d) the incurrence of material burdensome restrictions under contracts
or applicable law which would reasonably be expected to have a Material Adverse
Effect and any other event (including strikes, labor disputes or loss of use of
material patents or trademarks) which could reasonably be expected to have a
Material Adverse Effect;
          (e) the creation or acquisition of any new Agency Subsidiary;
          (f) promptly after S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change; and
Borrower will also notify Agent in writing at least 30 days prior to the date
that any Obligor changes its name or the location of its chief executive office
or principal place of business or the place where it keeps its books and
records.
          7.9 ERISA Information and Compliance. Furnish to Agent (i) within five
(5) days after receipt, a copy of any notice of complete or partial withdrawal
liability under Title IV of ERISA which would reasonably be expected to have a
Material Adverse Effect and any notice from the PBGC under Title IV of ERISA of
an intent to terminate or appoint a trustee to administer any Plan which would
reasonably be expected to have a Material Adverse Effect, (ii) if requested by
Agent, promptly after the filing thereof with the United States Secretary of
Labor

39



--------------------------------------------------------------------------------



 



or the PBGC or the Internal Revenue Service, copies of each annual and other
report with respect to each Plan or any trust created thereunder, (iii) within
five (5) days after becoming aware of the occurrence of any “reportable event,”
as such term is defined in Section 4043 of ERISA which would reasonably be
expected to have a Material Adverse Effect, for which the disclosure
requirements of Regulation Section 4043 promulgated by the PBGC have not been
waived, or of any “prohibited transaction,” as such term is defined in
Section 4975 of the Code, in connection with any Plan or any trust created
thereunder which would reasonably be expected to have a Material Adverse Effect,
a written notice signed by the President or the principal financial officer of
Borrower or the applicable member of the Controlled Group specifying the nature
thereof, what action Borrower or the applicable member of the Controlled Group
is taking or proposes to take with respect thereto, and, when known, any action
taken by the PBGC, the Internal Revenue Service or the Department of Labor with
respect thereto, (iv) within five (5) days after the filing or receiving thereof
by Borrower or any member of the Controlled Group of any notice of the
institution of any proceedings or other actions which may result in the
termination of any Plan which would reasonably be expected to have a Material
Adverse Effect, and (v) each request for waiver of the funding standards or
extension of the amortization periods required by Sections 303 and 304 of ERISA
or Section 412 of the Code within five (5) days after the request is submitted
by Borrower or any member of the Controlled Group to the Secretary of the
Treasury, the Department of Labor or the Internal Revenue Service, as the case
may be. To the extent required under applicable statutory funding requirements,
Borrower will fund, or will cause the applicable member of the Controlled Group
to fund, all current service pension liabilities as they are incurred under the
provisions of all Plans from time to time in effect, and comply with all
applicable provisions of ERISA, in each case, except to the extent that failure
to do the same would not reasonably be expected to have a Material Adverse
Effect. Except to the extent that failure to do the same would not reasonably be
expected to have a Material Adverse Effect, Borrower covenants that it shall and
shall cause each member of the Controlled Group to (1) make contributions to
each Plan in accordance with the time limits imposed by ERISA and in an amount
sufficient to comply with the contribution obligations under such Plan and the
minimum funding standards requirements of ERISA; (2) prepare and file in
accordance with the time limits imposed by ERISA all notices and reports
required under the terms of ERISA including but not limited to annual reports;
and (3) pay in accordance with the time limits imposed by ERISA all required
PBGC premiums.
8.      Negative Covenants.
          Borrower covenants and agrees with Agent and the Lenders that prior to
the termination of this Agreement it will not, and will not suffer or permit any
of its Subsidiaries to, do any of the following without the prior written
consent of the Majority Lenders:
          8.1 Borrowed Money Indebtedness. Create, incur, suffer or permit to
exist, or assume or guarantee, directly or indirectly, or become or remain
liable with respect to any Borrowed Money Indebtedness, whether direct,
indirect, absolute, contingent or otherwise, except the following:

  (i)   Indebtedness under this Agreement and the other Loan Documents and
Indebtedness secured by Liens permitted by Section 8.2 hereof;

40



--------------------------------------------------------------------------------



 



  (ii)   the liabilities and other credit facilities (whether or not funded)
existing on the date of this Agreement and disclosed in the financial statements
delivered on or prior to the Effective Date pursuant to Section 6.2 hereof and
(other than Indebtedness permitted under Section 8.1(viii) hereto) set forth on
Exhibit G hereto, and all renewals, extensions and replacements (but not
increases) of any of the foregoing;     (iii)   the Interest Rate Risk
Indebtedness;     (iv)   current liabilities incurred in the ordinary course of
business;     (v)   purchase money Indebtedness (whether for the purchase of
real or personal Property) and/or real estate construction Indebtedness which
does not result in an Event of Default;     (vi)   Indebtedness under sale and
leaseback transactions not to exceed $50,000,000 in the aggregate at any time
outstanding;     (vii)   unsecured Indebtedness of Subsidiaries of the Borrower
(other than Indebtedness permitted under Section 8.1(viii) hereto) not to exceed
$50,000,000 in the aggregate at any time outstanding (exclusive of amounts shown
on Exhibit G hereto);     (viii)   unsecured Indebtedness of any Subsidiary of
the Borrower which is a party to a Guaranty payable to the Borrower or to
another Subsidiary of the Borrower which is a party to a Guaranty; and    
(viii)   other unsecured Indebtedness of the Borrower which does not result in
an Event of Default.

          8.2 Liens. Create or suffer to exist any Lien upon any of its Property
now owned or hereafter acquired, or acquire any Property upon any conditional
sale or other title retention device or arrangement or any purchase money
security agreement; or in any manner directly or indirectly sell, assign, pledge
or otherwise transfer any of its Accounts or General Intangibles; provided,
however, that Borrower or any of its Subsidiaries may create or suffer to exist
the following:

  (i)   artisans’, mechanics’ or other Liens imposed by law arising in the
ordinary course of business, but only to the extent that payment thereof shall
not at the time be overdue by more than 30 days or, if overdue by more than
30 days, the payment thereof is being diligently contested in good faith and
adequate reserves computed in accordance with GAAP have been set aside therefor;
    (ii)   normal encumbrances and restrictions on, and defects in, title
including, without limitation, zoning restrictions, easements, rights-of-way,
restrictions and similar encumbrances, which do not secure Borrowed Money
Indebtedness and which would not be reasonably expected to have, in the
aggregate, a Material Adverse Effect;

41



--------------------------------------------------------------------------------



 



  (iii)   Liens in favor of Agent or any Lender under the Loan Documents,
including, without limitation, Liens securing Interest Rate Risk Indebtedness
owed to one or more of the Lenders or Affiliate thereof (but not to any Person
which is not, at the time the Interest Rate Risk Indebtedness is incurred, a
Lender or an Affiliate thereof);     (iv)   Liens incurred or deposits made in
the ordinary course of business (1) in connection with workmen’s compensation,
unemployment insurance, social security and other like laws, or (2) to secure
insurance in the ordinary course of business, the performance of bids, tenders,
contracts, leases, licenses, statutory obligations, surety, appeal and
performance bonds and other similar obligations incurred in the ordinary course
of business, not, in any of the cases specified in this clause (2), incurred in
connection with the borrowing of money, the obtaining of advances or the payment
of the deferred purchase price of Property;     (v)   attachments, judgments and
other similar Liens arising in connection with court proceedings, provided that
the execution and enforcement of such Liens are effectively stayed and the
claims secured thereby are being actively contested in good faith with adequate
reserves made therefor in accordance with GAAP;     (vi)   Liens securing
obligations in respect of capital leases covering the property subject to the
applicable capital lease provided that such capital leases are permitted under
the other provisions of this Agreement;     (vii)   existing Liens as of
Effective Date as set forth on Exhibit H hereto;     (viii)   Liens for taxes,
fees, assessments or other governmental charges, but only to the extent that
payment thereof shall not at the time be due or if due, the payment thereof is
being diligently contested in good faith and adequate reserves computed in
accordance with GAAP have been set aside therefor;     (ix)   Liens securing
purchase money Indebtedness permitted under Section 8.1 hereof and sale and
leaseback Indebtedness permitted under Section 8.1 hereof and covering the
Property so purchased or leased (as the case may be);     (x)   Liens arising
from precautionary Uniform Commercial Code financing statement filings with
respect to operating leases or consignment arrangements otherwise permitted
hereunder entered into by Borrower or any of its Subsidiaries in the ordinary
course of business;     (xi)   licenses, leases and subleases permitted under
this Agreement and granted to others that do not interfere in any material
respect with the business or operations of Borrower and its Subsidiaries taken
as a whole; and     (xii)   extensions, renewals and replacements of Liens
referred to in clauses (i) through (xi) above; provided that any such extension,
renewal or replacement Lien shall be limited to the Property or assets covered
by the Lien extended, renewed or

42



--------------------------------------------------------------------------------



 



      replaced and that the Borrowed Money Indebtedness secured by any such
extension, renewal or replacement Lien shall be in an amount not greater than
the amount of the Indebtedness secured by the Lien extended, renewed or
replaced.

          8.3 Contingent Liabilities. Directly or indirectly guarantee the
performance or payment of, or purchase or agree to purchase, or assume or
contingently agree to become or be secondarily liable in respect of, any
obligation or liability of any other Person (other than Subsidiaries) except for
(a) the endorsement of checks or other negotiable instruments in the ordinary
course of business; (b) obligations disclosed to Agent in the financial
statements delivered on or prior to the Effective Date pursuant to Section 6.2
hereof (but not increases of such obligations after the Effective Date);
(c) those liabilities permitted under Section 8.1 hereof (including without
limitation liabilities under letter of credit facilities permitted under
Section 8.1 hereof) and (d) other contingent liabilities not relating to
Borrowed Money Indebtedness arising in the ordinary course of the insurance
company business.
          8.4 Mergers and Consolidations. In any single transaction or series of
transactions, directly or indirectly: (a) liquidate or dissolve; (b) be a party
to any merger or consolidation unless and so long as (i) no Default or Event of
Default has occurred that is then continuing, (ii) immediately thereafter and
giving effect thereto, no event will occur and be continuing which constitutes a
Default and (iii) the applicable Obligor (or one of such Obligors if such merger
is between Obligors) subject to such merger is the surviving Person.
Notwithstanding the foregoing, so long as no Event of Default has occurred which
is continuing (or will arise by reason thereof) (a) any Subsidiary of Borrower
may merge with Borrower or any Obligor provided that Borrower or such Obligor is
the surviving entity or, so long as such Subsidiary is not an Obligor, with one
or more Subsidiaries of Borrower, including without limitation mergers between
newly acquired Subsidiaries in connection with any acquisition permitted
hereunder, provided that if any merger is between a wholly-owned Subsidiary of
Borrower and a Subsidiary of Borrower which is not a wholly-owned Subsidiary,
such wholly-owned Subsidiary of Borrower shall be the surviving entity, (b) any
Subsidiary of Borrower may sell all or substantially all of its assets (upon
voluntary liquidation or otherwise) to Borrower or any other Obligor or, so long
as such Subsidiary is not an Obligor, to another wholly-owned Subsidiary of
Borrower, (c) HCC Benefits Corporation, a Delaware corporation, HCC Employer
Services, Inc., an Illinois corporation and HCC Employee Benefits, Inc., a
Delaware corporation (all of whose operations are being wound down) and any
other Subsidiary which is not a Material Subsidiary may be liquidated or
dissolved, and (d) mergers, consolidations or dissolutions by any Subsidiary of
Borrower to change its state of incorporation or to change the form of entity
are not prohibited.
          8.5 Redemption, Dividends and Distributions. At any time: (a) redeem,
retire or otherwise acquire, directly or indirectly, any equity interest in
Borrower other than stock repurchases not exceeding, in the aggregate and on a
cumulative basis from and after the Effective Date, $300,000,000 which may be
made so long as no Event of Default has occurred which is continuing (or would
result therefrom) or (b) make any distributions of any Property or cash to the
owner of any of the equity interests in Borrower or any of its Subsidiaries
other than Permitted Dividends.
          8.6 Nature of Business. Change the general nature of its business from
insurance, insurance services and related operations.

43



--------------------------------------------------------------------------------



 



          8.7 Transactions with Related Parties. Enter into any material
transaction or material agreement with any officer, director or holder of any
equity interest in Borrower or any of its Subsidiaries (or any Affiliate of any
such Person) unless the same is upon terms substantially similar to those
obtainable from wholly unrelated sources (to the best knowledge of the executive
officers of Borrower); provided that the foregoing shall not prohibit Borrower
or any Subsidiary from entering into transactions by and among Borrower and its
Subsidiaries. Notwithstanding the foregoing, Borrower and its Subsidiaries shall
be entitled to make the following payments and/or enter into the following
transactions: (i) the payment of reasonable and customary fees and reimbursement
arrangements with respect to the procurement of services from any Subsidiary in
the ordinary course of business; (ii) the payment of reasonable and customary
fees and reimbursement of expenses payable to officers and directors of Borrower
and its Subsidiaries; and (iii) the payment of reasonable lease payments for the
use of vehicles, aircraft, office space, equipment and other Property in which
any officer or director of Borrower or any Subsidiary has a direct or indirect
ownership interest.
          8.8 Loans and Investments. Make any loan, advance, extension of credit
or capital contribution to, or make or have any Investment in, any Person, or
make any commitment to make any such extension of credit or Investment, except
to the extent such loans, advances, extensions of credit, capital contributions
or Investments are not prohibited by applicable Legal Requirements.
          8.9 Organizational Documents. Amend, modify, restate or supplement any
of its Organizational Documents if such action would reasonably be expected to
have a Material Adverse Effect, unless such action shall be consented to in
writing by the Majority Lenders, which consent shall not be unreasonably
withheld.
          8.10 Unfunded Liabilities. Incur any Unfunded Liabilities after the
Effective Date or allow any Unfunded Liabilities in excess of $2,000,000, in the
aggregate, to arise or exist.
          8.11 Intentionally Left Blank.
          8.12 Subsidiaries. Form, create or acquire any Subsidiary except that
Borrower or any of its Subsidiaries may form, create or acquire a wholly-owned
Subsidiary so long as (a) immediately thereafter and giving effect thereto, no
event will occur and be continuing which constitutes a Default and (b) to the
extent such Subsidiary constitutes an Agency Subsidiary which is not a Foreign
Subsidiary, such Subsidiary shall execute and deliver to the Agent a Guaranty,
in Proper Form, within forty-five (45) days after its formation, creation or
acquisition.
9.      Defaults.
          9.1 Events of Default. If any one or more of the following events
(herein called “Events of Default”) shall occur, then Agent may (with the
consent of the Majority Lenders) and shall (upon direction by the Majority
Lenders), do any or all of the following: (1) without notice to Borrower or any
other Person, declare the Commitments terminated (whereupon the Commitments
shall be terminated) and/or accelerate the Revolving Loan Termination Date to a
date as early as the date of termination of the Commitments; (2) terminate any
Letter of Credit allowing for such termination, by sending a notice of
termination as provided therein and require

44



--------------------------------------------------------------------------------



 



Borrower to provide Cover for outstanding Letters of Credit; (3) declare the
principal amount then outstanding of and the unpaid accrued interest on the
Loans and Reimbursement Obligations and all fees and all other amounts payable
hereunder, under the Notes and under the other Loan Documents to be forthwith
due and payable, whereupon such amounts shall be and become immediately due and
payable, without notice (including, without limitation, notice of acceleration
and notice of intent to accelerate), presentment, demand, protest or other
formalities of any kind, all of which are hereby expressly waived by Borrower;
provided that in the case of the occurrence of an Event of Default with respect
to Borrower or any of its Subsidiaries referred to in clause (f), (g) or (h) of
this Section 9.1, the Commitments shall be automatically terminated and the
principal amount then outstanding of and unpaid accrued interest on the Loans
and the Reimbursement Obligations and all fees and all other amounts payable
hereunder, under the Notes and under the other Loan Documents shall be and
become automatically and immediately due and payable, without notice (including,
without limitation, notice of acceleration and notice of intent to accelerate),
presentment, demand, protest or other formalities of any kind, all of which are
hereby expressly waived by Borrower, and (4) exercise any or all other rights
and remedies available to Agent or any of the Lenders under the Loan Documents,
at law or in equity:
          (a) Payments — (i) any Obligor shall fail to make any payment or
required prepayment of any installment of principal on the Loans or any
Reimbursement Obligation payable under the Notes, this Agreement or the other
Loan Documents when due or (ii) any Obligor fails to make any payment or
required prepayment of interest with respect to the Loans, any Reimbursement
Obligation or any other fee or amount under the Notes, this Agreement or the
other Loan Documents when due and such failure to pay continues unremedied for a
period of three Business Days; or
          (b) Other Obligations — Borrower or any of its Subsidiaries shall
default in the payment when due of any principal of or interest on any
Indebtedness having an outstanding principal amount of at least $25,000,000
(other than the Loans and Reimbursement Obligations) and such default shall
continue beyond any applicable period of grace; or any event or condition shall
occur which results in the acceleration of the maturity of any Indebtedness
having an outstanding principal amount of at least $25,000,000 (other than the
Loans and Reimbursement Obligations) or enables (or, with the giving of notice
or lapse of time or both, would enable) the holder of any such Indebtedness or
any Person acting on such holder’s behalf to accelerate the maturity thereof and
such event or condition shall not be cured within any applicable period of
grace; or
          (c) Representations and Warranties — any representation or warranty
made or deemed made by or on behalf of any Obligor in this Agreement or any
other Loan Document or in any certificate furnished or made by any Obligor to
Agent or the Lenders in connection herewith or therewith shall prove to have
been incorrect, false or misleading in any material respect as of the date
thereof or as of the date as of which the facts therein set forth were stated or
certified or deemed stated or certified; or
          (d) Affirmative Covenants — (i) default shall be made in the due
observance or performance of any of the covenants or agreements contained in
Sections 7.3 or 7.8(c) hereof or (ii) default is made in the due observance or
performance of any of the other covenants and agreements contained in Section 7
hereof or any other affirmative covenant of any Obligor

45



--------------------------------------------------------------------------------



 



contained in this Agreement or any other Loan Document and such default
continues unremedied for a period of 30 days after (x) notice thereof is given
by Agent to Borrower or (y) such default otherwise becomes known to any
executive officer of Borrower, whichever is earlier; or
          (e) Negative Covenants — default is made in the due observance or
performance by Borrower of any of the covenants or agreements contained in
Section 8 of this Agreement or of any other negative covenant of any Obligor
contained in this Agreement or any other Loan Document; or
          (f) Involuntary Bankruptcy or Receivership Proceedings — a receiver,
conservator, liquidator or trustee of Borrower or any of its Subsidiaries or of
any of its Property is appointed by the order or decree of any court or agency
or supervisory authority having jurisdiction, and such decree or order remains
in effect for more than 90 days; or Borrower or any of its Subsidiaries is
adjudicated bankrupt or insolvent; or any of such Person’s Property is
sequestered by court order and such order remains in effect for more than
90 days; or a petition is filed against Borrower or any of its Subsidiaries
under any state or federal bankruptcy, reorganization, arrangement, insolvency,
readjustment or debt, dissolution, liquidation or receivership law or any
jurisdiction, whether now or hereafter in effect, and is not dismissed within
90 days after such filing; or
          (g) Voluntary Petitions or Consents — Borrower or any of its
Subsidiaries commences a voluntary case or other proceeding or order seeking
liquidation, reorganization, arrangement, insolvency, readjustment of debt,
dissolution, liquidation or other relief with respect to itself or its debts or
other liabilities under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its Property, or consents to any such relief or to the appointment of or taking
possession by any such official in an involuntary case or other proceeding
commenced against it, or fails generally to, or cannot, pay its debts generally
as they become due (taking into account applicable grace periods) or takes any
corporate action to authorize or effect any of the foregoing; or
          (h) Assignments for Benefit of Creditors or Admissions of Insolvency —
Borrower or any of its Subsidiaries makes an assignment for the benefit of its
creditors, or admits in writing its inability to pay its debts generally as they
become due, or consents to the appointment of a receiver, trustee, or liquidator
of such Person or of all or any substantial part of its Property; or
          (i) Undischarged Judgments — a final non-appealable judgment or
judgments for the payment of money exceeding, in the aggregate, $25,000,000
(exclusive of amounts covered by insurance and exclusive of judgments in the
ordinary course of the insurance business of such Person) is rendered by any
court or other governmental body against Borrower or any of its Subsidiaries and
such Person does not discharge the same or provide for its discharge in
accordance with its terms, or procure a stay of execution thereof within 90 days
from the date of entry thereof; or
          (j) Guaranties — any Agency Subsidiary (other than such Agency
Subsidiaries which are permitted to be liquidated or dissolved pursuant to
Section 8.12) shall cease to be subject to a duly executed Guaranty or any
Guaranty for any reason ceases to be the valid and binding

46



--------------------------------------------------------------------------------



 



obligation of the applicable Agency Subsidiary, or any such Agency Subsidiary
will so state in writing; or
          (k) Concealment — Borrower or any of its Subsidiaries shall have
concealed, removed, or permitted to be concealed or removed, any part of its
Property, with intent to hinder, delay or defraud its creditors or any of them,
or shall have made any transfer of its Property to or for the benefit of a
creditor at a time when other creditors similarly situated have not been paid;
or
          (l) Ownership of Certain Subsidiaries — Borrower shall cease to own,
directly or through one or more wholly-owned Subsidiaries of Borrower, all of
the issued and outstanding equity interests in and to each of the Material
Subsidiaries of Borrower; or
          (m) Change of Control — there should occur any Change of Control.
          9.2 Right of Setoff. Upon the occurrence and during the continuance of
any Event of Default, each Lender is hereby authorized at any time and from time
to time, without notice to any Obligor (any such notice being expressly waived
by Borrower and the other Obligors), to setoff and apply any and all deposits
(general or special, time or demand, provisional or final (but excluding the
funds held in accounts clearly designated as escrow or trust accounts held by
Borrower or any other Obligor for the benefit of Persons which are not
Affiliates of any Obligor, whether or not such setoff results in any loss of
interest or other penalty, and including without limitation all certificates of
deposit) at any time held, and any other funds or Property at any time held, and
other Indebtedness at any time owing by such Lender to or for the credit or the
account of Borrower or any other Obligor against any and all of the Obligations
irrespective of whether or not such Lender or Agent will have made any demand
under this Agreement, the Notes or any other Loan Document. Should the right of
any Lender to realize funds in any manner set forth hereinabove be challenged
and any application of such funds be reversed, whether by court order or
otherwise, the Lenders shall make restitution or refund to Borrower pro rata in
accordance with their Commitments. Each Lender agrees to promptly notify
Borrower and Agent after any such setoff and application, provided that the
failure to give such notice will not affect the validity of such setoff and
application. The rights of Agent and the Lenders under this Section are in
addition to other rights and remedies (including without limitation other rights
of setoff) which Agent or the Lenders may have. This Section is subject to the
terms and provisions of Sections 4.5 and 11.7 hereof.
          9.3 Collateral Account. Borrower hereby agrees, in addition to the
provisions of Section 9.1 hereof, that upon the occurrence and during the
continuance of any Event of Default, it shall, if requested by Agent or the
Majority Lenders (through Agent), pay to Agent an amount in immediately
available funds equal to the then aggregate amount available for drawings under
all Letters of Credit issued for the account of Borrower, which funds shall be
held by Agent as Cover. Such funds shall be returned to Borrower at such time
as, subsequent to payment of such amount by Borrower, no Event of Default shall
be continuing.
          9.4 Preservation of Security for Unmatured Reimbursement Obligations.
In the event that, following (i) the occurrence of an Event of Default and the
exercise of any rights available to Agent or any Lender under the Loan
Documents, and (ii) payment in full of the principal amount then outstanding of
and the accrued interest on the Loans and Reimbursement Obligations and fees and
all other amounts payable hereunder and under the Notes, any Letters

47



--------------------------------------------------------------------------------



 



of Credit shall remain outstanding and undrawn upon, Agent shall be entitled to
hold (and Borrower and each other Obligor hereby grants and conveys to Agent a
security interest in and to) all cash or other Property (“Proceeds of Remedies”)
realized or arising out of the exercise of any rights available under the Loan
Documents, at law or in equity, including, without limitation, the proceeds of
any foreclosure, as collateral for the payment of any amounts due or to become
due under or in respect of such Letters of Credit. Such Proceeds of Remedies
shall be held for the ratable benefit of the Lenders. The rights, titles,
benefits, privileges, duties and obligations of Agent with respect thereto shall
be governed by the terms and provisions of this Agreement. Agent may, but shall
have no obligation to, invest any such Proceeds of Remedies in such manner as
Agent, in the exercise of its sole discretion, deems appropriate. Such Proceeds
of Remedies shall be applied to Reimbursement Obligations arising in respect of
any such Letters of Credit and/or the payment of any Lender’s obligations under
any such Letter of Credit when such Letter of Credit is drawn upon. Nothing in
this Section shall cause or permit an increase in the maximum amount of the
Revolving Loan Obligations permitted to be outstanding from time to time under
this Agreement.
          9.5 Remedies Cumulative. No remedy, right or power conferred upon
Agent or any Lender is intended to be exclusive of any other remedy, right or
power given hereunder or now or hereafter existing at law, in equity, or
otherwise, and all such remedies, rights and powers shall be cumulative.
10.      Agent.
          10.1 Appointment, Powers and Immunities. Each Lender hereby
irrevocably appoints and authorizes Agent to act as its agent hereunder, under
the Letters of Credit and under the other Loan Documents with such powers as are
specifically delegated to Agent by the terms hereof and thereof, together with
such other powers as are reasonably incidental thereto. Any Loan Documents
executed in favor of Agent shall be held by Agent for the ratable benefit of the
Lenders. Agent (“Agent” as used in this Section 10 shall include reference to
its Affiliates and its own and its Affiliates’ respective officers,
shareholders, directors, employees and agents) (a) shall not have any duties or
responsibilities except those expressly set forth in this Agreement, the Letters
of Credit and the other Loan Documents, and shall not by reason of this
Agreement or any other Loan Document be a trustee or fiduciary for any Lender;
(b) shall not be responsible to any Lender for any recitals, statements,
representations or warranties contained in this Agreement, the Letters of Credit
or any other Loan Document, or in any certificate or other document referred to
or provided for in, or received by any of them under, this Agreement, the
Letters of Credit or any other Loan Document, or for the value, validity,
effectiveness, genuineness, enforceability, execution, filing, registration,
collectibility, recording, perfection, existence or sufficiency of this
Agreement, the Letters of Credit or any other Loan Document or any other
document referred to or provided for herein or therein or any Property covered
thereby or for any failure by any Obligor or any other Person to perform any of
its obligations hereunder or thereunder, and shall not have any duty to inquire
into or pass upon any of the foregoing matters; (c) shall not be required to
initiate or conduct any litigation or collection proceedings hereunder or under
any other Loan Document except to the extent requested by the Majority Lenders;
(d) shall not be responsible for any mistake of law or fact or any action taken
or omitted to be taken by it hereunder or under any other Loan Document or any
other document or instrument referred to or provided for herein or therein or in
connection herewith or therewith, including, without limitation, pursuant to its
own negligence, except for its own gross negligence

48



--------------------------------------------------------------------------------



 




or willful misconduct; (e) shall not be bound by or obliged to recognize any
agreement among or between Borrower and any Lender to which Agent is not a
party, regardless of whether Agent has knowledge of the existence of any such
agreement or the terms and provisions thereof; (f) shall not be charged with
notice or knowledge of any fact or information not herein set out or provided to
Agent in accordance with the terms of this Agreement or any other Loan Document;
(g) shall not be responsible for any delay, error, omission or default of any
mail, telegraph, cable or wireless agency or operator, and (h) shall not be
responsible for the acts or edicts of any Governmental Authority. Agent may
employ agents and attorneys-in-fact and shall not be responsible for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
with reasonable care. Without in any way limiting any of the foregoing, each
Lender acknowledges that Agent shall have no greater responsibility in the
operation of the Letters of Credit than is specified in the Uniform Customs and
Practice for Documentary Credits (1993 Revision, International Chamber of
Commerce Publication No. 500). In any foreclosure proceeding concerning any
collateral, each holder of an Obligation if bidding for its own account or for
its own account and the accounts of other Lenders is prohibited from including
in the amount of its bid an amount to be applied as a credit against the
Obligations held by it or the Obligations held by the other Lenders; instead,
such holder must bid in cash only. However, in any such foreclosure proceeding,
Agent may (but shall not be obligated to) submit a bid for all Lenders
(including itself) in the form of a credit against the Obligations, and Agent or
its designee may (but shall not be obligated to) accept title to such collateral
for and on behalf of all Lenders.
          10.2 Reliance. Agent shall be entitled to rely upon any certification,
notice or other communication (including any thereof by telephone, telex,
telegram or cable) believed by it to be genuine and correct and to have been
signed or sent by or on behalf of the proper Person or Persons, and upon advice
and statements of legal counsel (which may be counsel for Borrower), independent
accountants and other experts selected by Agent. Agent shall not be required in
any way to determine the identity or authority of any Person delivering or
executing the same. As to any matters not expressly provided for by this
Agreement, the Letters of Credit or any other Loan Document, Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
thereunder in accordance with instructions of the Majority Lenders, and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders. If any order, writ, judgment or decree shall be made or entered by any
court affecting the rights, duties and obligations of Agent under this Agreement
or any other Loan Document, then and in any of such events Agent is authorized,
in its sole discretion, to rely upon and comply with such order, writ, judgment
or decree which it is advised by legal counsel of its own choosing is binding
upon it under the terms of this Agreement, the relevant Loan Document or
otherwise; and if Agent complies with any such order, writ, judgment or decree,
then it shall not be liable to any Lender or to any other Person by reason of
such compliance even though such order, writ, judgment or decree may be
subsequently reversed, modified, annulled, set aside or vacated.
          10.3 Defaults. Agent shall not be deemed to have knowledge of the
occurrence of a Default (other than the non-payment of principal of or interest
on Loans or Reimbursement Obligations) unless Agent has received notice from a
Lender or Borrower specifying such Default and stating that such notice is a
“Notice of Default.” In the event that Agent receives such a Notice of Default,
Agent shall give prompt notice thereof to the Lenders (and shall give each
Lender prompt notice of each such non-payment). Agent shall (subject to
Section 10.7 hereof) take such action with respect to such Notice of Default as
shall be directed by the

49



--------------------------------------------------------------------------------



 




Majority Lenders and within its rights under the Loan Documents and at law or in
equity, provided that, unless and until Agent shall have received such
directions, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, permitted hereby with respect to such Notice of
Default as it shall deem advisable in the best interests of the Lenders and
within its rights under the Loan Documents, at law or in equity.
          10.4 Material Written Notices. In the event that Agent receives any
written notice of a material nature from the Borrower or any Obligor under the
Loan Documents, Agent shall promptly inform each of the Lenders thereof. Agent
shall promptly distribute the financial statements delivered to Agent pursuant
to Section 7.2 hereof and any notices delivered to Agent pursuant to Section 7.8
hereof.
          10.5 Rights as a Lender. With respect to its Commitments and the Loans
made and Letter of Credit Liabilities, Wells Fargo in its capacity as a Lender
hereunder shall have the same rights and powers hereunder as any other Lender
and may exercise the same as though it were not acting in its agency capacity,
and the term “Lender” or “Lenders” shall, unless the context otherwise
indicates, include Agent in its individual capacity. Agent may (without having
to account therefor to any Lender) accept deposits from, lend money to and
generally engage in any kind of banking, trust, letter of credit, agency or
other business with Borrower (and any of its Affiliates) as if it were not
acting as Agent, and Agent may accept fees and other consideration from Borrower
(in addition to the fees heretofore agreed to between Borrower and Agent) for
services in connection with this Agreement or otherwise without having to
account for the same to the Lenders.
          10.6 Indemnification. The Lenders agree to indemnify Agent (to the
extent not reimbursed under Section 11.3 or Section 11.4 hereof, but without
limiting the obligations of Borrower under said Sections 11.3 and 11.4), ratably
in accordance with the Lenders’ respective Commitments, for any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever, REGARDLESS
OF WHETHER CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE OF ANY INDEMNIFIED
PARTIES, which may be imposed on, incurred by or asserted against Agent in any
way relating to or arising out of this Agreement or any other Loan Document or
any other documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby (including, without limitation, the
costs and expenses which Borrower is obligated to pay under Sections 11.3 and
11.4 hereof, interest, penalties, attorneys’ fees and amounts paid in
settlement, but excluding, unless a Default has occurred and is continuing,
normal administrative costs and expenses incident to the performance of its
agency duties hereunder) or the enforcement of any of the terms hereof or
thereof or of any such other documents; provided that no Lender shall be liable
for any of the foregoing to the extent they arise from the gross negligence or
willful misconduct of the party to be indemnified. The obligations of the
Lenders under this Section 10.6 shall survive the termination of this Agreement
and the repayment of the Obligations.
          10.7 Non-Reliance on Agent and Other Lenders. Each Lender agrees that
it has received current financial information with respect to Borrower and each
other Obligor that it has, independently and without reliance on Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis of Borrower and each other Obligor and
decision to enter into this Agreement and that it will,

50



--------------------------------------------------------------------------------



 



independently and without reliance upon Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own analysis and decisions in taking or not taking action
under this Agreement or any of the other Loan Documents. Agent shall not be
required to keep itself informed as to the performance or observance by any
Obligor of this Agreement, the Letters of Credit or any of the other Loan
Documents or any other document referred to or provided for herein or therein or
to inspect the properties or books of any Obligor. Except for notices, reports
and other documents and information expressly required to be furnished to the
Lenders by Agent hereunder, under the Letters of Credit or under the other Loan
Documents, Agent shall not have any duty or responsibility to provide any Lender
with any credit or other information concerning the affairs, financial condition
or business of any Obligor (or any of their affiliates) which may come into the
possession of Agent.
          10.8 Failure to Act. Except for action expressly required of Agent
hereunder, under the Letters of Credit or under the other Loan Documents, Agent
shall in all cases be fully justified in failing or refusing to act hereunder
and thereunder unless it shall receive further assurances to its satisfaction by
the Lenders of their indemnification obligations under Section 10.6 hereof
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.
          10.9 Resignation or Removal of Agent. Subject to the appointment and
acceptance of a successor Agent as provided below, Agent may resign at any time
by giving notice thereof to the Lenders and Borrower, and Agent may be removed
at any time with or without cause by the Majority Lenders; provided, that Agent
shall continue as Agent until such time as any successor shall have accepted
appointment as Agent hereunder. Upon any such resignation or removal, (i) the
Majority Lenders without the consent of Borrower shall have the right to appoint
a successor Agent so long as such successor Agent is also a Lender at the time
of such appointment and (ii) the Majority Lenders shall have the right to
appoint a successor Agent that is not a Lender at the time of such appointment
so long as Borrower consents to such appointment (which consent shall not be
unreasonably withheld). If no successor Agent shall have been so appointed by
the Majority Lenders and accepted such appointment within 30 days after the
retiring Agent’s giving of notice of resignation or the Majority Lenders’
removal of the retiring Agent, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent. Any successor Agent shall be a bank which
has an office in the United States and a combined capital and surplus of at
least $250,000,000. Upon the acceptance of any appointment as Agent hereunder by
a successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent
and the retiring Agent shall be discharged from its duties and obligations
hereunder and under any other Loan Documents. Such successor Agent shall
promptly specify by notice to Borrower its Principal Office referred to in
Section 3.1 and Section 4 hereof. After any retiring Agent’s resignation or
removal hereunder as Agent, the provisions of this Section 10 shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as Agent.
          10.10 No Partnership. Neither the execution and delivery of this
Agreement nor any of the other Loan Documents nor any interest the Lenders,
Agent or any of them may now or hereafter have in all or any part of the
Obligations shall create or be construed as creating a partnership, joint
venture or other joint enterprise between the Lenders or among the Lenders and
Agent. The relationship between the Lenders, on the one hand, and Agent, on the
other, is and

51



--------------------------------------------------------------------------------



 



shall be that of principals and agent only, and nothing in this Agreement or any
of the other Loan Documents shall be construed to constitute Agent as trustee or
other fiduciary for any Lender or to impose on Agent any duty, responsibility or
obligation other than those expressly provided for herein and therein.
          10.11 No Waiver. None of the provisions of this Section 10 shall be
construed as limiting or otherwise waiving any rights or remedies which Borrower
or any other Obligor may have against Agent or any Lender.
          10.12 Documentation Agent and Syndication Agent. Wachovia Bank,
National Association, in its capacity as Documentation Agent, shall have no
rights, powers, duties, obligations or liabilities under this Agreement or any
of the other Loan Documents, but to the extent that for any reason any Person
makes a claim against Wachovia Bank, National Association, in its capacity as
Documentation Agent, and not as a Lender, the indemnification provisions in
Section 10.6 shall apply. Citibank, N.A., in its capacity as Syndication Agent,
shall have no rights, powers, duties, obligations or liabilities under this
Agreement or any of the other Loan Documents, but to the extent that for any
reason any Person makes a claim against Citibank, N.A., in its capacity as
Syndication Agent, and not as a Lender, the indemnification provisions in
Section 10.6 shall apply.
11.      Miscellaneous.
          11.1 Waiver. No waiver of any Default or Event of Default shall be a
waiver of any other Default or Event of Default. No failure on the part of
Agent, any Lender or Borrower or any other Obligor to exercise and no delay in
exercising, and no course of dealing with respect to, any right, power or
privilege under any Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege thereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The remedies provided in the Loan Documents are
cumulative and not exclusive of any remedies provided by law or in equity.
          11.2 Notices.
          (a) All notices and other communications provided for herein
(including, without limitation, any modifications of, or waivers or consents
under, this Agreement) shall be given or made by telex, telegraph, telecopy
(confirmed by mail), cable or other writing and telexed, telecopied,
telegraphed, cabled, mailed or delivered to the intended recipient at the
“Address for Notices” specified below its name on the signature pages hereof (or
provided for in an Assignment and Acceptance); or, as to any party hereto, at
such other address as shall be designated by such party in a notice (given in
accordance with this Section) (i) as to Borrower, to Agent, (ii) as to Agent, to
Borrower and to each Lender, and (iii) as to any Lender, to Borrower and Agent.
Except as otherwise provided in this Agreement, all such notices or
communications shall be deemed to have been duly given when (i) transmitted by
telex or telecopier or delivered to the telegraph or cable office,
(ii) personally delivered (iii) one Business Day after deposit with an overnight
mail or delivery service, postage prepaid or (iv) three Business Days’ after
deposit in a receptacle maintained by the United States Postal Service, postage
prepaid, registered or certified mail, return receipt requested, in each case
given or addressed as aforesaid.

52



--------------------------------------------------------------------------------



 



          (b) Borrower agrees that Agent may make any material delivered by
Borrower to Agent, as well as any amendments, waivers, consents, and other
written information, documents, instruments and other materials relating to
Borrower, any of its Subsidiaries, or any other materials or matters relating to
this Agreement, the Notes or any of the transactions contemplated hereby
(collectively, the “Communications”) available to the Lenders by posting such
notices on an electronic delivery system (which may be provided by Agent, an
Affiliate of Agent, or any Person that is not an Affiliate of Agent), such as
IntraLinks, or a substantially similar electronic system (the “Platform”).
Borrower acknowledges that (i) the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution, (ii) the Platform is provided
“as is” and “as available” and (iii) neither Agent nor any of its Affiliates
warrants the accuracy, completeness, timeliness, sufficiency, or sequencing of
the Communications posted on the Platform. Agent and its Affiliates expressly
disclaim with respect to the Platform any liability for errors in transmission,
incorrect or incomplete downloading, delays in posting or delivery, or problems
accessing the Communications posted on the Platform and any liability for any
losses, costs, expenses or liabilities that may be suffered or incurred in
connection with the Platform. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by Agent or any of its
Affiliates in connection with the Platform. Each Lender agrees that notice to it
(as provided in the next sentence) (a “Notice”) specifying that any
Communication has been posted to the Platform shall for purposes of this
Agreement constitute effective delivery to such Lender of such information,
documents or other materials comprising such Communication. Each Lender agrees
(i) to notify, on or before the date such Lender becomes a party to this
Agreement, Agent in writing of such Lender’s e-mail address to which a Notice
may be sent (and from time to time thereafter to ensure that Agent has on record
an effective e-mail address for such Lender) and (ii) that any Notice may be
sent to such e-mail address.
          11.3 Expenses, Etc. Whether or not any Loan is ever made or any Letter
of Credit ever issued, Borrower shall pay or reimburse within 10 days after
written demand (a) Agent for paying the reasonable fees and expenses of outside
legal counsel to Agent in connection with the preparation, negotiation,
execution and delivery of this Agreement (including the exhibits and schedules
hereto), the other Loan Documents and the making of the Loans and the issuance
of Letters of Credit hereunder, and any modification, supplement or waiver of
any of the terms of this Agreement, the Letters of Credit or any other Loan
Document; (b) Agent for any lien search fees; (c) Agent for reasonable
out-of-pocket expenses incurred by Agent in connection with the preparation,
documentation, administration and syndication of the Loans or any of the Loan
Documents (including, without limitation, the marketing, printing, duplicating,
mailing and similar expenses) of the Loans and Letter of Credit Liabilities;
(d) Agent for paying all transfer, stamp, documentary or other similar taxes,
assessments or charges levied by any governmental or revenue authority in
respect of this Agreement, any Letter of Credit or any other Loan Document or
any other document referred to herein or therein; (e) Agent for paying all
costs, expenses, taxes, assessments and other charges incurred in connection
with any filing, registration, recording or perfection of any security interest
contemplated by this Agreement or any document referred to herein and
(f) following the occurrence and during the continuation of an Event of Default,
any Lender or Agent for paying all amounts (including reasonable attorneys’
fees) reasonably expended, advanced or incurred by such Lender or Agent to
satisfy any obligation of any Obligor under this Agreement or any other Loan
Document, to protect

53



--------------------------------------------------------------------------------



 



collateral, to collect the Obligations or to enforce, protect, preserve or
defend the rights of the Lenders or Agent under this Agreement or any other Loan
Document, including, without limitation, reasonable fees and expenses incurred
in connection with such Lender’s or Agent’s participation as a member of a
creditor’s committee in a case commenced under the Bankruptcy Code or other
similar law, fees and expenses incurred in connection with lifting the automatic
stay prescribed in § 362 of the Bankruptcy Code and reasonable fees and expenses
incurred in connection with any action pursuant to § 1129 of the Bankruptcy Code
and all other customary and reasonable out-of-pocket expenses incurred by such
Lender or Agent in connection with such matters, together with interest thereon
at the Base Rate on each such amount until the earlier of payment or ten (10)
days after written demand therefor, and if such amount has not been paid within
ten (10) days after written demand therefor, at the Past Due Rate until the date
of reimbursement to such Lender or Agent.
          11.4 Indemnification. Borrower shall indemnify each of Agent, the
Lenders, and each Affiliate thereof and their respective directors, officers,
employees and agents from, and hold each of them harmless against, any and all
losses, liabilities, claims or damages to which any of them may become subject,
REGARDLESS OF WHETHER CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE OF ANY
INDEMNIFIED PARTIES, insofar as such losses, liabilities, claims or damages
arise out of or result from any (i) actual or proposed use by Borrower of the
proceeds of any extension of credit (whether a Loan or a Letter of Credit) by
any Lender hereunder; (ii) breach by any Obligor of this Agreement or any other
Loan Document; (iii) violation by any Obligor of any Legal Requirement; (iv)
investigation, litigation or other proceeding relating to any of the foregoing,
and Borrower shall reimburse Agent, each Lender, and each Affiliate thereof and
their respective directors, officers, employees and agents, within five (5) days
after demand for any reasonable expenses (including reasonable legal fees)
incurred in connection with any such investigation or proceeding, or (v) taxes
(excluding income taxes, franchise taxes or any similar taxes) payable or ruled
payable by any Governmental Authority in respect of the Obligations or any Loan
Document, together with interest and penalties, if any; provided that Borrower
shall not be required to indemnify any party seeking indemnification for any
claims, damages, losses, liabilities, costs or expenses to the extent, but only
to the extent, caused by (i) the willful misconduct or gross negligence of the
party seeking indemnification or (ii) the failure by the party seeking
indemnification to pay under any Letter of Credit after the presentation to it
of a request required to be paid under applicable law or (iii) disputes between
or among any and all of Agent, Lenders and Issuers. Nothing in this Section is
intended to limit the obligations of Borrower under any other provision of this
Agreement.
          11.5 Amendments, Etc. No amendment or modification of this Agreement,
the Notes or any other Loan Document shall in any event be effective against
Borrower unless the same shall be agreed or consented to in writing by Borrower.
No amendment, modification or waiver of any provision of this Agreement, the
Notes or any other Loan Document, nor any consent to any departure by Borrower
therefrom, shall in any event be effective against the Lenders unless the same
shall be agreed or consented to in writing by the Majority Lenders, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, that no amendment, modification,
waiver or consent shall, unless in writing and signed by each Lender affected
thereby, do any of the following: (a) increase any Commitment of any of the
Lenders (or reinstate any termination or reduction of the Commitments) or
subject any of the Lenders to any additional obligations; (b) reduce the
principal of, or interest on, any Loan, Reimbursement Obligation or fee
hereunder; (c) postpone

54



--------------------------------------------------------------------------------



 



or extend the Revolving Loan Maturity Date, the Revolving Loan Termination Date,
the Revolving Loan Availability Period or any scheduled date fixed for any
payment of principal of, or interest on, any Loan, Reimbursement Obligation, fee
or other sum to be paid hereunder or waive any Event of Default described in
Section 9.1(a) hereof; (d) change the percentage of any of the Commitments or of
the aggregate unpaid principal amount of any of the Loans and Letter of Credit
Liabilities, or the percentage of Lenders, which shall be required for the
Lenders or any of them to take any action under this Agreement (including,
without limitation, the definition of “Majority Lenders”); (e) change any
provision contained in Sections 3.4, 11.3 or 11.4 hereof or this Section 11.5;
(f) release any Person from liability under a Guaranty (provided, however, that
the foregoing shall not apply to releases which Agent is obligated to provide
pursuant to this Agreement or any of the other Loan Documents or by law), or
(g) modify the provisions of Sections 4.1(b) or 4.2 hereof regarding pro rata
application of amounts after an Event of Default shall have occurred and be
continuing. Notwithstanding anything in this Section 11.5 to the contrary, no
amendment, modification, waiver or consent shall be made with respect to
Section 10 without the consent of Agent to the extent it affects Agent, as
Agent.
          11.6 Successors and Assigns.
          (a) This Agreement shall be binding upon and inure to the benefit of
Borrower, Agent and the Lenders and their respective successors and assigns;
provided, however, that Borrower may not assign or transfer any of its rights or
obligations hereunder without the prior written consent of all of the Lenders,
and any such assignment or transfer without such consent shall be null and void.
Each Lender may sell participations to any Person in all or part of any Loan, or
all or part of its Notes, Commitments or interests in Letters of Credit, in
which event, without limiting the foregoing, the provisions of the Loan
Documents shall inure to the benefit of each purchaser of a participation;
provided, however, the pro rata treatment of payments, as described in
Section 4.2 hereof, shall be determined as if such Lender had not sold such
participation. Any Lender that sells one or more participations to any Person
shall not be relieved by virtue of such participation from any of its
obligations to Borrower under this Agreement relating to the Loans. In the event
any Lender shall sell any participation, such Lender shall retain the sole right
and responsibility to enforce the obligations of Borrower relating to the Loans,
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement other than amendments,
modifications or waivers with respect to (i) any fees payable hereunder to the
Lenders and (ii) the amount of principal or the rate of interest payable on, or
the dates fixed for the scheduled repayment of principal of, the Loans.
          (b) Each Lender may assign to one or more Lenders or any other Person
all or a portion of its interests, rights and obligations under this Agreement;
provided, however, that (i) the aggregate amount of the Commitments of the
assigning Lender subject to each such assignment shall in no event be less than
$5,000,000; (ii) other than in the case of an assignment to another Lender (that
is, at the time of the assignment, a party hereto) or to an Affiliate of such
Lender or to a Federal Reserve Bank, any assignment by any Lender of all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) shall require
the prior written consent of the Issuers (such consent not to be unreasonably
withheld); (iii) other than in the case of an assignment to another Lender (that
is, at the time of the assignment, a party hereto) or to an Affiliate of such
Lender or to a Federal Reserve Bank, Agent and, so long as no Event of Default
shall have occurred and be continuing, Borrower must each give its prior written
consent, which consents shall not be

55



--------------------------------------------------------------------------------



 



unreasonably withheld, and (iv) the parties to each such assignment shall
execute and deliver to Agent, for its acceptance an Assignment and Acceptance in
the form of Exhibit D hereto (each an “Assignment and Acceptance”) with blanks
appropriately completed, together with any Note or Notes subject to such
assignment and a processing and recording fee of $3,000 paid by the assignee
(for which Borrower will have no liability). Upon such execution, delivery and
acceptance, from and after the effective date specified in each Assignment and
Acceptance, (A) the assignee thereunder shall be a party hereto and, to the
extent provided in such Assignment and Acceptance, have the rights and
obligations of a Lender hereunder and (B) the Lender thereunder shall, to the
extent provided in such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto except in respect of provisions of this Agreement which survive payment
of the Obligations and termination of the Commitments). Notwithstanding anything
contained in this Agreement to the contrary, any Lender may at any time assign
all or any portion of its rights under this Agreement and the Notes issued to it
as collateral to a Federal Reserve Bank; provided that no such assignment shall
release such Lender from any of its obligations hereunder.
          (c) By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) other than the
representation and warranty that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim, such Lender
assignor makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement or any of the other Loan Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any of the other Loan Documents or any other instrument or
document furnished pursuant thereto; (ii) such Lender assignor makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrower or the performance or observance by Borrower of
any of its obligations under this Agreement or any of the other Loan Documents
or any other instrument or document furnished pursuant hereto; (iii) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the financial statements referred to in Section 6.2 hereof and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance; (iv)
such assignee will, independently and without reliance upon Agent, such Lender
assignor or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement and the other Loan Documents;
(v) such assignee appoints and authorizes Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to Agent by the terms hereof, together with such
powers as are reasonably incidental thereto; and (vi) such assignee agrees that
it will perform in accordance with their terms all obligations that by the terms
of this Agreement and the other Loan Documents are required to be performed by
it as a Lender.
          (d) The entries in the records of Agent as to each Assignment and
Acceptance delivered to it and the names and addresses of the Lenders and the
Commitments of, and principal amount of the Loans owing to, each Lender from
time to time shall create a rebuttable presumption as to the accuracy thereof
and Borrower, Agent and the Lenders may treat each

56



--------------------------------------------------------------------------------



 



Person the name of which is recorded in the books and records of Agent as a
Lender hereunder for all purposes of this Agreement and the other Loan
Documents.
          (e) Upon Agent’s receipt of an Assignment and Acceptance executed by
an assigning Lender and the assignee thereunder, together with any Note or Notes
subject to such assignment and the written consent to such assignment (to the
extent consent is required), Agent shall, if such Assignment and Acceptance has
been completed with blanks appropriately filled, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in its records and
(iii) give prompt notice thereof to Borrower. Within fifteen (15) Business Days
after receipt of notice (and provided that Borrower has consented to the
applicable assignment to the extent Borrower’s consent is required with respect
thereto), Borrower, at its own expense (but without incurring any expense or
cost incurred by Agent or any Lender), shall execute and deliver to Agent in
exchange for the surrendered Notes new Notes to the order of such assignee in an
amount equal to the respective Commitments assumed by it pursuant to such
Assignment and Acceptance and, if the assigning Lender has retained Commitments
hereunder, new Notes to the order of the assigning Lender in an amount equal to
the respective Commitments retained by it hereunder. Such new Notes shall be in
an aggregate principal amount equal to the aggregate principal amount of such
surrendered Notes, shall be dated the effective date of such Assignment and
Acceptance and shall otherwise be in substantially the form of the respective
Note. Thereafter, such surrendered Notes shall be marked renewed and substituted
and the originals thereof delivered to Borrower (with copies, certified by
Borrower as true, correct and complete, to be retained by Agent).
          (f) Any Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 11.6, disclose
to the assignee or participant or proposed assignee or participant, any
information relating to Borrower furnished to such Lender by or on behalf of
Borrower.
          (g) Any assignment by any Lender of all or a portion of its rights and
obligations under this Credit Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) shall require the prior
written consent of the applicable Issuers (such consent not to be unreasonably
withheld).
          11.7 Limitation of Interest. Borrower and the Lenders intend to
strictly comply with all applicable federal and Texas laws, including applicable
usury laws (or the usury laws of any jurisdiction whose usury laws are deemed to
apply to the Notes or any other Loan Documents despite the intention and desire
of the parties to apply the usury laws of the State of Texas). Accordingly, the
provisions of this Section 11.7 shall govern and control over every other
provision of this Agreement or any other Loan Document which conflicts or is
inconsistent with this Section, even if such provision declares that it
controls. As used in this Section, the term “interest” includes the aggregate of
all charges, fees, benefits or other compensation which constitute interest
under applicable law, provided that, to the maximum extent permitted by
applicable law, (a) any non-principal payment shall be characterized as an
expense or as compensation for something other than the use, forbearance or
detention of money and not as interest, and (b) all interest at any time
contracted for, reserved, charged or received shall be amortized, prorated,
allocated and spread throughout the full term of the Obligations so that such
interest does not exceed the Ceiling Rate. In no event shall Borrower or any
other Person be obligated to pay, or any Lender have any right or privilege to
reserve, receive or retain, (a) any

57



--------------------------------------------------------------------------------



 



interest in excess of the maximum amount of nonusurious interest permitted under
the laws of the State of Texas or the applicable laws (if any) of the United
States or of any other jurisdiction, or (b) total interest in excess of the
amount which such Lender could lawfully have contracted for, reserved, received,
retained or charged had the interest been calculated for the full term of the
Obligations at the Ceiling Rate. The daily interest rates to be used in
calculating interest at the Ceiling Rate shall be determined by dividing the
applicable Ceiling Rate per annum by the number of days in the calendar year for
which such calculation is being made. None of the terms and provisions contained
in this Agreement or in any other Loan Document (including, without limitation,
Section 9.1 hereof) which directly or indirectly relate to interest shall ever
be construed without reference to this Section 11.7, or be construed to create a
contract to pay for the use, forbearance or detention of money at an interest
rate in excess of the Ceiling Rate. If the term of any Obligation is shortened
by reason of acceleration of maturity as a result of any Default or by any other
cause, or by reason of any required or permitted prepayment, and if for that (or
any other) reason any Lender at any time, including but not limited to, the
stated maturity, is owed or receives (and/or has received) interest in excess of
interest calculated at the Ceiling Rate, then and in any such event all of any
such excess interest shall be canceled automatically as of the date of such
acceleration, prepayment or other event which produces the excess, and, if such
excess interest has been paid to such Lender, it shall be credited pro tanto
against the then-outstanding principal balance of Borrower’s obligations to such
Lender, effective as of the date or dates when the event occurs which causes it
to be excess interest, until such excess is exhausted or all of such principal
has been fully paid and satisfied, whichever occurs first, and any remaining
balance of such excess shall be promptly refunded to its payor.
          11.8 Survival. The obligations of Borrower under Sections 2.7(c),
2.7(d), 3.3, 3.4, 11.3 and 11.4 hereof and all other obligations of Borrower in
any other Loan Document (to the extent stated therein as surviving), the
obligations or each Issuer under the last sentence of Section 2.7(b)(iii) and
the obligations of the Lenders under Section 10.5 and 11.7 hereof, shall,
notwithstanding anything herein to the contrary, survive the repayment of the
Loans and Reimbursement Obligations and the termination of the Commitments and
the Letters of Credit.
          11.9 Captions. Captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.
          11.10 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
agreement and any of the parties hereto may execute this Agreement by signing
any such counterpart.
          11.11 Governing Law. THIS AGREEMENT AND (EXCEPT AS THEREIN PROVIDED)
THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE APPLICABLE LAWS OF THE STATE OF TEXAS (WITHOUT GIVING EFFECT TO THE TEXAS
CONFLICT OF LAWS RULES) AND THE UNITED STATES OF AMERICA FROM TIME TO TIME IN
EFFECT.
          11.12 Severability. Whenever possible, each provision of the Loan
Documents shall be interpreted in such manner as to be effective and valid under
applicable law. If any provision of any Loan Document shall be invalid, illegal
or unenforceable in any respect under any applicable

58



--------------------------------------------------------------------------------



 



law, the validity, legality and enforceability of the remaining provisions of
such Loan Document shall not be affected or impaired thereby.
          11.13 Tax Forms. Each Lender which is organized under the laws of a
jurisdiction outside the United States shall, on the day of the initial
borrowing from each such Lender hereunder and from time to time thereafter if
requested by Borrower or Agent, provide Agent and Borrower with the forms
prescribed by the Internal Revenue Service of the United States certifying as to
such Lender’s status for purposes of determining exemption from United States
withholding taxes with respect to all payments to be made to such Lender
hereunder or other documents satisfactory to such Lender, Borrower and Agent
indicating that all payments to be made to such Lender hereunder are not subject
to United States withholding tax or are subject to such tax at a rate reduced by
an applicable tax treaty. Unless Borrower and Agent shall have received such
forms or such documents indicating that payments hereunder are not subject to
United States withholding tax or are subject to such tax at a rate reduced by an
applicable tax treaty, Borrower or Agent shall withhold taxes from such payments
at the applicable statutory rate.
          11.14 Venue. The Borrower hereby irrevocably (a) agrees that any legal
proceeding against the Agent or any Lender arising out of or in connection with
the Loan Documents shall be brought in the district courts of Harris County,
Texas, or in the United States District Court for the Southern District of
Texas, Houston Division (collectively, the “Houston Courts”); (b) submits to the
non-exclusive jurisdiction of the Houston Courts; (c) agrees and consents that
service of process may be made upon it in any proceeding arising out of the Loan
Documents or any transaction contemplated thereby by service of process as
provided by Texas law; (d) WAIVES, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of any Loan Document or the transactions
contemplated thereby in the Houston Courts; and (e) WAIVES any claim that any
such suit, action or proceeding in any Houston Court has been brought in an
inconvenient forum. All of the obligations of the Borrower under the Loan
Documents are performable in Harris County, Texas. Nothing herein shall affect
the right of the Agent or any Lender to commence legal proceedings or otherwise
proceed against the Borrower in any jurisdiction or to serve process in any
manner permitted by applicable law. The Borrower agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions in any manner provided by law.
          11.15 Jury Waiver. BORROWER, AGENT AND LENDERS EACH WAIVE ANY RIGHT TO
HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE ARISING OUT OF, CONNECTED WITH, RELATED TO OR INCIDENTAL TO
THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS. INSTEAD, ANY DISPUTES RESOLVED IN COURT WILL BE
RESOLVED IN A BENCH TRIAL WITHOUT A JURY.
          11.16 Conflicts Between This Agreement and the Other Loan Documents.
In the event of any conflict between the terms of this Agreement and the terms
of any of the other Loan Documents, the terms of this Agreement shall control.

59



--------------------------------------------------------------------------------



 



     11.17 Disclosure to Other Persons; Confidentiality. Agent and each Lender
agree that it may deliver copies of any financial statements and other documents
or information delivered to it and disclose any other information disclosed to
it by or on behalf of Borrower or any Subsidiary of Borrower in connection with
or pursuant to this Agreement and the other Loan Documents only to:
     (i) its and its affiliates’ directors, officers, employees, auditors,
attorneys and professional consultants (it being understood that the Persons to
which such disclosure is made will be informed of the confidential nature of
such information and instructed to keep such information confidential);
     (ii) any other Lender;
     (iii) any Person to which such Lender offers to sell its Note or any part
thereof, provided that each such Person agrees in writing to observe the
confidentiality standards described in this Section;
     (iv) any Person to which such Lender sells or offers to sell a
participation in all or any part of its Note, provided that each such Person
agrees in writing to observe the confidentiality standards described in this
Section;
     (v) any federal or state regulatory authority having jurisdiction over it;
     (vi) any other Person to which such delivery or disclosure may be legally
required in response to any subpoena or other legal process or investigative
demand, and
     (vii) any other Person in connection with any litigation involving any
obligation, right or remedy of Agent or any Lender under the Loan Documents.
Subject to the foregoing, Agent and each Lender hereby agrees to use its best
efforts to hold in confidence and not to disclose any Confidential Information;
provided, that such Person will be free, after notice to Borrower, to correct
any false or misleading information which may become public concerning its
relationship to Borrower. For the purpose of this Section, the term
“Confidential Information” shall mean information (including material non-public
information within the meaning of Regulation FD promulgated by the Securities
Exchange Commission as of the date hereof) about Borrower or any Subsidiary of
Borrower furnished by Borrower or any such Subsidiary, but does not include any
information which (i) is publicly known, or otherwise known to such holder, at
the time of disclosure; (ii) subsequently becomes publicly known, but not
through any act or omission by such holder, or (iii) otherwise becomes known to
such holder other than through disclosure by Borrower or any Subsidiary of
Borrower from any Person which is not known to be subject to a confidentiality
agreement with Borrower or the applicable Subsidiary of Borrower.
     11.18 USA Patriot Act. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and

60



--------------------------------------------------------------------------------



 



address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.
     11.19 Amendment and Restatement; Renewal Notes. This Agreement amends and
restates in its entirety, effective as of the initial funding hereunder, that
certain Loan Agreement (the “Prior Loan Agreement”) dated as of November 24,
2004 executed by and among Borrower, Wells Fargo Bank, National Association (or
its predecessor in interest), as Agent, and certain financial institutions
therein set forth. The Notes have been given in renewal, extension and
modification of the revolving credit facility previously provided to Borrower
pursuant to such Loan Agreement.
[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

61



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the Effective Date.

                  HCC INSURANCE HOLDINGS, INC.,
a Delaware corporation    
 
           
 
  By:   /s/ Edward H. Ellis, Jr.    
 
           
 
      Edward H. Ellis, Jr., Executive Vice    
 
      President and Chief Financial Officer    
 
                Address for Notices:    
 
                13403 Northwest Freeway
Houston, Texas 77040
Attention: President
Telecopy No.: (713) 462-2401    

62



--------------------------------------------------------------------------------



 



                  WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent and
Co-Lead Arranger and as a Lender    
 
           
 
  By:   /s/ Ben R. McCaslin    
 
           
 
      Ben R. McCaslin, Vice President    
 
                Address for Notices:    
 
                Wells Fargo Bank, N.A.
1700 Lincoln Ave.
MAC C7300-034
Denver, Colorado 80203
Telecopy No.: 303-863-5533    
 
                with a copy to:    
 
                North Houston Commercial Banking
MAC T5001-031
1000 Louisiana St., 3rd Floor
Houston, TX 77002
Attention: Ben R. McCaslin
Telecopy No.: 713-739-1086    

63



--------------------------------------------------------------------------------



 



                  CITIBANK, N.A., as Co-Lead Arranger and as
Syndication Agent and as a Lender    
 
           
 
  By:   /s/ Gregory J. Kroitzsh    
 
                Name:  Gregory J. Kroitzsh
Title:  Vice President    
 
                Address for Notices:    
 
                388 Greenwich St., 23rd Floor
New York, New York 10013
Attention: Stephen Mazza
Telecopy No.: 212-816-4144    

64



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, NATIONAL
ASSOCIATION, as Documentation Agent and as a
Lender    
 
           
 
  By:   /s/ Karen Hanke    
 
                Name:  Karen Hanke
Title:  Director    
 
                Address for Notices:    
 
                Wachovia Bank, National Association
Global Corporate Loan Administration
201 S. College St, CP9, NC 1183
Charlotte, NC 28288
Attn: Tara Moore
Fax: 704-715-0096    

65



--------------------------------------------------------------------------------



 



                  AMEGY BANK, NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ Laif Afseth    
 
                Name:  Laif Afseth
Title:    Senior Vice President    
 
                Address for Notices:    
 
                Amegy Bank, National Association
4400 Post Oak Parkway, POP 312
Houston, Texas 77027
Attention: Laif Afseth
Telecopy No.: 713-232-8541    

66



--------------------------------------------------------------------------------



 



                  ROYAL BANK OF SCOTLAND    
 
           
 
  By:   /s/ Marie Fitzgerald    
 
                Name:  Marie Fitzgerald
Title:  Associate Relationship Director    
 
                Address for Notices:    
 
                FIG Insurance
9th Floor, 280 Bishopsgate
London
EC2M 4RB
United Kingdom
Attention: Marie Fitzgerald
Telecopy No.: 0044 20 7672 1073    

67



--------------------------------------------------------------------------------



 



                  BANK OF NEW YORK    
 
           
 
  By:   /s/ Richard G. Shaw    
 
                Name:  Richard G. Shaw
Title:  Vice President    
 
                Address for Notices:    
 
                The Bank of New York
One Wall Street
17th Floor
New York, NY 10286
Attention: Scott Schaffer
Telecopy No.: 212-809-9520    

68



--------------------------------------------------------------------------------



 



SCHEDULE I
COMMITMENTS

         
Wells Fargo Bank (Texas), National Association
  $ 75,000,000  
 
       
Citibank, N.A.
  $ 75,000,000  
 
       
Wachovia Bank, National Association
  $ 60,000,000  
 
       
Royal Bank of Scotland
  $ 40,000,000  
 
       
Amegy Bank, National Association
  $ 35,000,000  
 
       
The Bank of New York
  $ 15,000,000  

1



--------------------------------------------------------------------------------



 



SCHEDULE II
AGENCY SUBSIDIARIES
HCC Benefits Corporation, a Delaware corporation
HCC Specialty Underwriters, Inc., a Massachusetts corporation
ASU International, Inc., a Massachusetts corporation
HCC Global Financial Products, LLC, a Delaware limited liability company
Covenant Underwriters, Ltd., a Louisiana corporation
Continental Underwriters Ltd., a Louisiana corporation
HCC Risk Management Corporation, a Texas corporation
Professional Indemnity Agency, Inc., a New Jersey corporation
HCC Insurance Holdings, (International) Limited, a company organized under the
laws of England and Wales
HCC Employer Services, Inc., an Illinois corporation
HCC Employee Benefits, Inc., a Delaware corporation
cineFinance Insurance Services, LLC, a California limited liability company
G.B. Kenrick & Associates, Inc., a Michigan corporation

1



--------------------------------------------------------------------------------



 



SCHEDULE III
INSURANCE COMPANY SUBSIDIARIES
Houston Casualty Company, a Texas corporation
Avemco Insurance Company, a Maryland corporation
HCC Reinsurance Company Limited, an insurance company organized under the laws
of Bermuda

1